UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05498) Exact name of registrant as specified in charter: Putnam Master Intermediate Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2009 Date of reporting period October 1, 2008  March 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Master Intermediate Income Trust Semiannual Report 3 | 31 | 09 Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Manager 7 Performance in depth 12 Your funds management 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 20 Financial statements 21 Shareholder meeting results 79 Message from the Trustees Dear Fellow Shareholder: After 18 months of deep and painful losses, the stock market showed a glimmer of promise late in the first quarter. For the first 10 weeks of 2009, the S&P 500 Index fell by approximately 25%, before abruptly reversing course with just three weeks left in the quarter. Recent technical and valuation improvements also may augur well for the fixed-income market. While the bottom of a bear market can only be identified in retrospect, we are encouraged by the upswing because it corresponds closely to historic turning points in the stock market. Notably, the upswing followed more aggressive government stimulus efforts and Federal Reserve action, as well as the kind of widespread sell-offs by investors that are often associated with market bottoms. Under President and CEO Robert L. Reynolds, Putnam Investments has instituted several changes in order to position Putnam mutual funds for a market recovery. In April, Walter C. Donovan, a 25-year investment-industry veteran, joined Putnam as Chief Investment Officer. Mr. Donovan will lead a reinvigorated investment organization strengthened by the arrival during the past few months of several well-regarded senior portfolio managers, research analysts, and equity traders. We also are pleased to announce that Ravi Akhoury has been elected to the Board of Trustees of the Putnam Funds. From 1992 to 2007, Mr. Akhoury was Chairman and CEO of MacKay Shields, a multi-product investment management 2 firm with over $40 billion in assets under management. He serves as advisor to New York Life Insurance Company, and previously was a member of its Executive Management Committee. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking broad diversification across bond markets When Putnam Master Intermediate Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. Additionally, at the time of the funds launch, few investors were venturing outside the United States for fixed-income opportunities. The bond investment landscape has undergone a transformation in the two decades since. New sectors like mortgage- and asset-backed securities now make up a sizable portion of the U.S. investment-grade market. The high-yield corporate bond sector has also grown significantly. Outside the United States, the popularity of the euro has resulted in a large market of European government bonds. There are also growing opportunities to invest in the debt of emerging-market countries. The funds investment perspective has been broadened to keep pace with the market expansion over time. To respond to the markets increasing complexity, Putnams fixed-income group aligns teams of specialists with varied investment opportunities. Each team identifies compelling strategies within its area of expertise. The funds managers select from among these strategies, striving to systematically build a diversified portfolio that carefully balances risk and return. The funds multi-strategy approach is designed to target the expanding opportunities of todays global bond marketplace. As different factors drive the performance of various fixed-income sectors, the fund seeks to take advantage of changing market leadership in pursuit of high current income and relative stability of net asset value. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The use of derivatives involves special risks and may result in losses. The funds shares trade on a stock exchange at market prices, which may be lower than the funds net asset value. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end funds net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the funds assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Putnam Master Intermediate Income Trust Putnam Master Intermediate Income Trust balances risk and return across multiple sectors Putnam believes that building a diversified portfolio with multiple income-generating strategies is the best way to pursue your funds objectives. The funds portfolio is composed of a broad spectrum of government, credit, and securitized debt instruments. Weightings are shown as a percentage of the funds total investment portfolio. Allocations and holdings in each sector will vary over time. For more information on current fund holdings, see pages 2266. 4 5 Performance snapshot Data is historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 7 and 1213 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds Portfolio Manager D. William Kohli Bill, thank you for taking the time today to talk about Putnam Master Intermediate Income Trusts most recent semiannual period. How did the fund perform? The past semiannual period was a tale of two very contrasting quarters. In terms of performance results, this period can be summarized as a very difficult one for the credit markets and the fund. At the peak of the financial crisis last October and November, even issues with very secure cash flows found few buyers. Interest-rate spreads, or differences in yield between credit instruments and Treasuries, widened dramatically as prices of many credit instruments plummeted. In an almost desperate flight to perceived quality during the height of the credit crisis, investors fled credit instruments for the perceived safe haven of Treasuries. And in the unwinding of risk that followed, some of the highest-quality non-Treasury securities experienced the biggest price declines as investors sold at any cost. Specifically, the fund declined 21.69% at net asset value, versus a return of 5.06% for the Barclays Capital Government/ Credit Bond Index and a 12.32% loss for the funds Lipper peer group. The fund significantly underperformed its benchmark, which is more highly concentrated in these government securities, Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 3/31/09. See page 6 and pages 1213 for additional fund performance information. Index descriptions can be found on page 15. 7 despite our emphasis on securities of investment grade and higher quality, and our continued cautious stance on duration [a measure of portfolio risk]. You talked about contrasting quarters. How did the period begin in terms of major events affecting the credit markets and how did it evolve? Over the past 18 months, we have witnessed the dramatic unfolding of a significant deleveraging process in the United States as well as worldwide  on a scale that is unprecedented. Following Lehman Brothers bankruptcy declaration, breakup, and liquidation last September, credit market prices declined sharply in October and November 2008. Leading up to that point, we had seen a surge in home foreclosures, severe problems for the securitized loan markets, the collapse of Bear Stearns, and instances where the money markets virtually froze and short-term Treasury yields turned negative because of unprecedented Treasury security demand. In October and November 2008, another significant drop in commercial and residential property values was reported, and panic selling of credit instruments by individuals and institutions, including large hedge funds, ensued. Non-Treasury instruments  regardless of quality  simply had too many sellers and very few buyers. And yields of credit instruments compared with Treasuries spiked to spread levels that had never been seen before. The dramatic reduction of access to credit for individuals and businesses drove the United States and all major European countries into the worst economic downturn since the Great Depression. The U.S. Federal Reserve [the Fed] and several other central banks responded with a series of short-term interest-rate cuts designed to stimulate economic activity, and the Fed and U.S. Credit quality overview Credit qualities shown as a percentage of portfolio value as of 3/31/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 8 Treasury introduced a number of new lending facilities designed to spur renewed credit flows and lending among  and by  large financial institutions. After the Fed reduced short-term interest to near zero, it shifted its strategy to quantitative easing, buying up bank securities to inject more money into the financial system with the goal of spurring additional lending by banks. In early February 2009, Congress approved an $800 billion stimulus package designed to buoy the economy with new spending, and in March, Treasury Secretary Geithner announced a public/private partnership to buy up so-called toxic mortgage assets from banks as another way to restore credit flows. The result of this series of government efforts was a gradual shift  at least temporarily  to a stabilization of the credit markets. These markets, which had started to bounce back in December, performed strongly during the first quarter of 2009. However, for the funds semiannual period, this strength was insuf-ficient to overcome the steep price declines that we saw last October and November. Bill, what was the portfolio managers strategy during this volatile period? First, we continued our strategy of focusing on high-quality credit instruments that we believe carry minimal fundamental credit risk. Though the performance of most credit instruments was highly correlated at the low point for the bond market last fall (as many investors fled to Treasuries), we believe that our focus on high credit quality will reward investors over time. Beginning in late 2007, we began to find compelling opportunities among what we perceived to be severely undervalued securities in the commercial mortgage-backed securities [CMBS], CMBS interest-only securities [CMBS IOs], collateralized mortgage obligations [CMOs], and inverse floating-rate notes markets, and Comparison of top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of total investment portfolio. Holdings will vary over time. 9 purchased large amounts of these securities at various points over the past 15 months. Two factors helped the fund bounce back somewhat from the tremendous market downdraft of October and November. The funds investments in CMBS IOs and inverse floating-rate securities benefited from the slow rate of prepayments that the mortgage market was experiencing. Both types of securities were producing substantial cash flows even in the difficult economic environment, and these two types of holdings strongly benefited performance from December through February when the credit markets stabilized. Second, during the latter part of the period, the fund profited from our prior decision to position the portfolio for yield-curve steepening during the atypical market environment in which yields on short-term credit instruments were higher than on long-term issues. This strategy was based on our view that the yield curve would continue to normalize (with longer-term yields rising) as the government significantly ramped up spending to deal with the economic crisis and concern grew over budget deficits and longer-term inflation. IN THE NEWS On April 16, 2009, the U.S. Treasury Department launched a $9.9 billion mortgage modification program aimed at stemming the tide of rising, record foreclosures in the United States, which included a 24% year-over-year increase in foreclosure filings in first quarter 2009. Under the plan, which could help an estimated three to four million homeowners, the Treasury will pay six of the nations largest mortgage service companies a $1,000 one-time fee each time they reduce a homeowners mortgage payments to 38% of his or her income for five years. The Treasury would then subsidize further homeowner payments down to 31% of income. Further, these mortgage servicers will receive as much as $1,000 per year for as many as three years, if a borrower stays current in the program. Homeowners who maintain their standing in the program are also eligible to receive up to $1,000 a year for five years to be used to reduce loan principals. Did you incorporate any additional changes in strategy during the period? Yes, with the intent of decreasing the funds price volatility, we have been reducing the overall level of commercial mortgage assets in the fund, and shifting to short-duration commercial mortgages and residential mortgages. Within the residential mortgage area, we have recently emphasized hybrid ARMs [combining features of both fixed-rate and adjustable-rate mortgages] and Alt-A mortgages [considered more risky than prime mortgages but higher quality than subprime] at what we feel are very depressed prices. We believe both types of residential mortgages were unfairly punished by the market during the most intense periods of market illiquidity over the past 18 months. And its very important to note that we are making these investments on the basis of our calculation that even if the current bad economic situation worsens considerably, we will still receive the proper cash flows from these securities. 10 Bill, what is your outlook for the economy, the credit markets, and the fund over the next several months? Obviously, the seismic changes in todays financial landscape make it difficult to formulate a strong call concerning the magnitude of the economic impact. Further deterioration in growth is a distinct possibility. However, we believe that some potential bad economic news is already priced into the financial markets, and that markets are often ahead of the fundamental economic story in anticipating the future direction of the economy, positive or negative. Because it is impossible to predict even the short-term economic future, we are focusing on cash flows. That is, we are looking to invest in bonds that will produce steady returns even if a bad U.S. economy gets significantly worse. We are also emphasizing shorter duration and high quality. At the same time, though we expect market volatility to persist, we think that the level of value in the bond market is so high it is off the charts. For the first time in more than 15 years, double-digit yields are available from fixed-income instruments during a period when inflation is still very low. To us, the potential returns from a select mix of credit instruments are extremely attractive. Thanks again, Bill, for sharing your insights with us. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 11 Your funds performance This section shows your funds performance for periods ended March 31, 2009, the end of the first half of its current fiscal year. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 3/31/09 NAV Market price Annual average Life of fund (since 4/29/88) 5.33% 4.92% 10 years 20.03 29.46 Annual average 1.84 2.62 5 years 14.95 11.32 Annual average 3.19 2.37 3 years 22.09 10.61 Annual average 7.98 3.67 1 year 27.77 22.75 6 months 21.69 15.36 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 3/31/09 Lipper Flexible Barclays Capital Citigroup Non-U.S. Income Funds Government/Credit World Government JPMorgan Global (closed-end) Bond Index Bond Index High Yield Index category average* Annual average (life of fund) 7.29% 6.63%  5.10% 10 years 73.03 70.62 34.27% 40.53 Annual average 5.64 5.49 2.99 3.23 5 years 20.16 24.01 0.37 1.12 Annual average 3.74 4.40 0.07 0.33 3 years 17.31 23.95 13.42 10.57 Annual average 5.47 7.42 4.69 3.78 1 year 1.78 6.43 20.05 18.72 6 months 5.06 2.56 14.61 12.32 Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund's monthly reinvestment NAV. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/09, there were 6, 6, 6, 6, 5, and 2 funds, respectively, in this Lipper category.  The inception date of the JPMorgan Global High Yield Index was 12/31/93. 12 Fund price and distribution information For the six-month period ended 3/31/09 Distributions Number 6 Income $0.270 Capital gains  Total $0.270 Share value NAV Market price 9/30/08 $5.88 $5.39 3/31/09 4.32 4.28 Current yield (end of period) Current dividend rate* 12.50% 12.62% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Your funds management In addition to D. William Kohli, your funds Portfolio Managers are Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon. Portfolio management fund ownership The following table shows how much the funds current Portfolio Managers have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of March 31, 2009, and March 31, 2008. 13 Trustee and Putnam employee fund ownership As of March 31, 2009, 12 of the 14 Trustees of the Putnam funds owned fund shares. The following table shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $22,000 $30,000,000 Putnam employees $2,000 $319,000,000 Other Putnam funds managed by the Portfolio Managers D. William Kohli is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Diversified Income Trust, Putnam Global Income Trust, and Putnam Premier Income Trust. Michael Atkin is also a Portfolio Manager of Putnam Diversified Income Trust, Putnam Global Income Trust, and Putnam Premier Income Trust. Rob Bloemker is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Diversified Income Trust, Putnam Global Income Trust, Putnam Income Fund, Putnam Premier Income Trust, and Putnam U.S. Government Income Trust. Kevin Murphy is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Diversified Income Trust, Putnam Income Fund, and Putnam Premier Income Trust. Paul Scanlon is also a Portfolio Manager of Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Diversified Income Trust, Putnam Floating Rate Income Fund, Putnam High Yield Advantage Fund, Putnam High Yield Trust, and Putnam Premier Income Trust. D. William Kohli, Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your funds assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Global High Yield Index is an unmanaged index of global high-yield fixed-income securities. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract, in respect of your fund, between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2008. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention 16 on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 50th percentile in management fees and in the 50th percentile in total expenses as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees expressed their intention to monitor this information closely to ensure that fees and expenses of your fund continue to meet evolving competitive standards.  Economies of scale. The Trustees considered that most Putnam funds currently have the benefit of breakpoints in their management fees that provide shareholders with signifi-cant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as a fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for 17 every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds common share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Flexible Income Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 63rd Three-year period 63rd Five-year period 58th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year, and five-year periods ended December 31, 2007, there were 7, 7, and 6 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. * The percentile rankings for your funds common share annualized total return performance in the Lipper Flexible Income Funds (closed-end) category for the one-year, five-year, and ten-year periods ended March 31, 2009, were 86%, 86%, and 84%, respectively. Over the one-year, five-year, and ten-year periods ended March 31, 2009, your fund ranked 6th out of 6, 6th out of 6, and 5th out of 5 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 18 Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential bene-fits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of your funds investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 19 Other information for shareholders Important notice regarding share repurchase program In September 2008, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2008, up to 10% of the funds common shares outstanding as of October 7, 2008. Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 20 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvest-ment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 21 The funds portfolio 3/31/09 (Unaudited) MORTGAGE-BACKED SECURITIES (37.8%)* Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $3,981,000 $1,618,277 Banc of America Commercial Mortgage, Inc. Ser. 01-1, Class G, 7.324s, 2036 325,000 242,880 FRB Ser. 07-3, Class A2, 5.658s, 2049 1,568,000 1,299,268 FRB Ser. 07-3, Class A3, 5.837s, 2049 168,000 107,936 Ser. 07-2, Class A2, 5.634s, 2049 513,000 414,104 Ser. 05-6, Class A2, 5.165s, 2047 1,131,000 1,022,830 Ser. 07-5, Class XW, Interest Only (IO), 0.44s, 2051 112,797,849 1,874,450 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 32,600 Ser. 01-1, Class K, 6 1/8s, 2036 367,000 140,413 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.948s, 2036 2,829,598 1,329,911 Banc of America Large Loan 144A FRB Ser. 05-MIB1,Class K, 2.556s, 2022 645,000 331,803 Bayview Commercial Asset Trust 144A Ser. 07-1, Class S, IO, 2.477s, 2037 3,808,438 227,745 Ser. 07-5A, IO, 1.55s, 2037 983,379 73,163 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 2,121,441 891,358 FRB Ser. 06-6, Class 2A1, 5.891s, 2036 1,023,505 466,351 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.186s, 2032 410,000 231,031 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.095s, 2050 62,512,571 363,654 Broadgate Financing PLC sec. FRB Ser. D, 3.57s, 2023 (United Kingdom) GBP 353,875 126,900 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.198s, 2036 $1,364,180 700,673 IFB Ser. 07-6, Class 2A5, IO, 6.128s, 2037 1,686,533 130,706 FRB Ser. 05-10, Class 1A5A, 5.834s, 2035 376,198 199,159 FRB Ser. 06-AR7, Class 2A2A, 5.645s, 2036 235,358 89,436 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.077s, 2044 36,589,698 128,005 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 05-F10A, Class A1, 0.656s, 2017 253,745 250,888 Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 7.078s, 2034 1,625,703 93,478 Ser. 06-45T1, Class 2A2, 6s, 2037 859,153 450,518 Ser. 06-J8, Class A4, 6s, 2037 2,198,875 1,153,035 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,756,449 1,125,294 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.675s, 2035 44,694 20,559 FRB Ser. 06-HYB1, Class 1A1, 5.316s, 2036 287,656 133,200 FRB Ser. 05-HYB4, Class 2A1, 4.895s, 2035 4,599,581 2,345,786 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.43s, 2035 3,042,607 207,753 22 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Credit Suisse Mortgage Capital Certificates Ser. 07-3, Class 1A1A, 5.837s, 2037 $597,128 $289,607 FRB Ser. 07-C4, Class A2, 5.81s, 2039 814,000 617,101 Ser. 07-C5, Class A3, 5.694s, 2040 8,400,000 5,023,098 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 1.122s, 2017 251,000 138,050 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 966,000 483,000 Ser. 02-CP5, Class M, 5 1/4s, 2035 354,000 17,187 FRB Ser. 05-TFLA, Class L, 2.406s, 2020 699,000 349,500 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.344s, 2031 2,741,573 54,206 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 286,492 157,571 European Loan Conduit 144A FRB Ser. 22A, Class D, 3.043s, 2014 (United Kingdom) GBP 507,000 145,448 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 3.019s, 2014 (United Kingdom) GBP 270,817 77,692 Fannie Mae IFB Ser. 06-70, Class SM, 50.389s, 2036 $201,182 301,379 IFB Ser. 06-62, Class PS, 36.769s, 2036 611,825 871,715 IFB Ser. 07-W7, Class 1A4, 36.049s, 2037 554,242 709,430 IFB Ser. 06-104, Class GS, 31.905s, 2036 309,587 403,153 IFB Ser. 05-115, Class NQ, 22.98s, 2036 247,753 288,918 IFB Ser. 05-74, Class CP, 22.836s, 2035 426,069 476,810 IFB Ser. 06-8, Class WK, 22.653s, 2036 1,171,101 1,484,250 IFB Ser. 05-99, Class SA, 22.653s, 2035 496,073 619,243 IFB Ser. 05-95, Class OP, 18.743s, 2035 322,154 380,447 IFB Ser. 05-74, Class CS, 18.585s, 2035 485,757 591,837 IFB Ser. 05-95, Class CP, 18.306s, 2035 70,546 81,991 IFB Ser. 05-83, Class QP, 16.037s, 2034 177,046 188,518 Ser. 383, Class 90, IO, 8s, 2037 71,282 9,098 Ser. 386, Class 27, IO, 7 1/2s, 2037 72,443 10,320 Ser. 386, Class 28, IO, 7 1/2s, 2037 74,833 10,669 IFB Ser. 07-W6, Class 6A2, IO, 7.278s, 2037 892,642 82,569 IFB Ser. 06-90, Class SE, IO, 7.278s, 2036 2,147,952 235,914 IFB Ser. 04-51, Class XP, IO, 7.178s, 2034 2,020,191 170,848 IFB Ser. 03-66, Class SA, IO, 7.128s, 2033 845,863 76,026 IFB Ser. 08-7, Class SA, IO, 7.028s, 2038 4,321,309 522,477 Ser. 383, Class 86, IO, 7s, 2037 77,018 9,623 IFB Ser. 07-W6, Class 5A2, IO, 6.768s, 2037 1,381,968 120,922 IFB Ser. 07-W2, Class 3A2, IO, 6.758s, 2037 1,226,882 107,352 IFB Ser. 06-115, Class BI, IO, 6.738s, 2036 1,121,952 89,742 IFB Ser. 05-113, Class AI, IO, 6.708s, 2036 680,159 53,688 IFB Ser. 06-125, Class SM, IO, 6.678s, 2037 1,026,994 88,531 IFB Ser. 06-58, Class SQ, IO, 6.678s, 2036 2,269,611 167,792 IFB Ser. 08-36, Class YI, IO, 6.678s, 2036 1,588,922 145,202 IFB Ser. 06-43, Class SU, IO, 6.678s, 2036 365,846 33,062 IFB Ser. 06-24, Class QS, IO, 6.678s, 2036 895,777 102,002 IFB Ser. 06-60, Class SI, IO, 6.628s, 2036 3,173,142 319,817 IFB Ser. 06-60, Class UI, IO, 6.628s, 2036 542,625 41,072 IFB Ser. 04-24, Class CS, IO, 6.628s, 2034 340,272 26,788 23 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Fannie Mae IFB Ser. 07-W7, Class 3A2, IO, 6.608s, 2037 $1,536,932 $143,734 IFB Ser. 06-60, Class DI, IO, 6.548s, 2035 1,595,689 116,495 IFB Ser. 03-130, Class BS, IO, 6.528s, 2033 2,149,407 199,983 Ser. 383, Class 68, IO, 6 1/2s, 2037 85,166 8,312 Ser. 383, Class 70, IO, 6 1/2s, 2037 389,047 36,230 Ser. 383, Class 101, IO, 6 1/2s, 2022 65,373 5,678 IFB Ser. 03-34, Class WS, IO, 6.478s, 2029 2,041,457 161,106 IFB Ser. 08-20, Class SA, IO, 6.468s, 2038 587,507 49,444 IFB Ser. 08-10, Class LI, IO, 6.458s, 2038 2,068,534 212,611 IFB Ser. 08-41, Class S, IO, 6.278s, 2036 2,100,952 162,331 IFB Ser. 07-39, Class LI, IO, 6.248s, 2037 2,333,963 202,145 IFB Ser. 07-23, Class SI, IO, 6.248s, 2037 335,527 24,613 IFB Ser. 07-54, Class CI, IO, 6.238s, 2037 1,035,050 98,984 IFB Ser. 07-39, Class PI, IO, 6.238s, 2037 852,568 62,401 IFB Ser. 07-42, Class SD, IO, 6.238s, 2037 308,564 20,294 IFB Ser. 07-28, Class SE, IO, 6.228s, 2037 208,646 19,787 IFB Ser. 07-22, Class S, IO, 6.228s, 2037 15,013,382 1,388,192 IFB Ser. 06-128, Class SH, IO, 6.228s, 2037 930,894 70,565 IFB Ser. 06-79, Class SI, IO, 6.228s, 2036 601,277 56,993 IFB Ser. 05-90, Class SP, IO, 6.228s, 2035 585,293 53,986 IFB Ser. 05-12, Class SC, IO, 6.228s, 2035 734,978 77,476 IFB Ser. 07-W5, Class 2A2, IO, 6.218s, 2037 517,716 42,480 IFB Ser. 07-30, Class IE, IO, 6.218s, 2037 2,618,969 370,652 IFB Ser. 06-123, Class CI, IO, 6.218s, 2037 2,077,063 195,481 IFB Ser. 06-123, Class UI, IO, 6.218s, 2037 2,003,452 190,104 IFB Ser. 05-45, Class EW, IO, 6.198s, 2035 564,767 43,339 IFB Ser. 07-15, Class BI, IO, 6.178s, 2037 3,351,798 296,493 IFB Ser. 06-126, Class CS, IO, 6.178s, 2037 1,425,903 116,957 IFB Ser. 06-16, Class SM, IO, 6.178s, 2036 2,030,025 224,645 IFB Ser. 05-95, Class CI, IO, 6.178s, 2035 1,138,824 122,572 IFB Ser. 05-84, Class SG, IO, 6.178s, 2035 1,878,389 164,102 IFB Ser. 05-57, Class NI, IO, 6.178s, 2035 471,359 33,343 IFB Ser. 05-29, Class SX, IO, 6.178s, 2035 774,594 56,368 IFB Ser. 05-57, Class DI, IO, 6.178s, 2035 821,693 66,406 IFB Ser. 04-92, Class S, IO, 6.178s, 2034 2,752,147 208,084 IFB Ser. 06-104, Class EI, IO, 6.168s, 2036 1,047,307 91,118 IFB Ser. 05-83, Class QI, IO, 6.168s, 2035 314,635 26,295 IFB Ser. 06-128, Class GS, IO, 6.158s, 2037 1,152,037 107,364 IFB Ser. 06-114, Class IS, IO, 6.128s, 2036 1,026,176 84,439 IFB Ser. 06-116, Class ES, IO, 6.128s, 2036 171,770 12,772 IFB Ser. 04-92, Class SQ, IO, 6.128s, 2034 1,143,391 112,582 IFB Ser. 06-115, Class IE, IO, 6.118s, 2036 793,245 66,901 IFB Ser. 06-117, Class SA, IO, 6.118s, 2036 1,193,941 99,232 IFB Ser. 06-121, Class SD, IO, 6.118s, 2036 131,942 11,691 IFB Ser. 06-109, Class SG, IO, 6.108s, 2036 311,814 25,971 IFB Ser. 06-104, Class SY, IO, 6.098s, 2036 279,312 20,490 IFB Ser. 06-109, Class SH, IO, 6.098s, 2036 979,277 111,342 IFB Ser. 06-111, Class SA, IO, 6.098s, 2036 6,479,351 611,074 IFB Ser. 07-W6, Class 4A2, IO, 6.078s, 2037 5,790,898 506,704 IFB Ser. 06-128, Class SC, IO, 6.078s, 2037 1,225,317 103,625 IFB Ser. 06-43, Class SI, IO, 6.078s, 2036 2,115,130 176,590 24 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Fannie Mae IFB Ser. 06-8, Class JH, IO, 6.078s, 2036 $3,974,760 $355,264 IFB Ser. 05-122, Class SG, IO, 6.078s, 2035 937,439 93,041 IFB Ser. 06-101, Class SA, IO, 6.058s, 2036 2,551,081 212,786 IFB Ser. 06-92, Class LI, IO, 6.058s, 2036 1,182,232 98,039 IFB Ser. 06-99, Class AS, IO, 6.058s, 2036 331,307 30,827 IFB Ser. 06-17, Class SI, IO, 6.058s, 2036 941,141 79,935 IFB Ser. 06-98, Class SQ, IO, 6.048s, 2036 10,698,389 925,664 IFB Ser. 06-60, Class YI, IO, 6.048s, 2036 2,889,641 277,348 IFB Ser. 06-85, Class TS, IO, 6.038s, 2036 2,659,847 196,257 IFB Ser. 07-75, Class PI, IO, 6.018s, 2037 1,286,755 96,011 Ser. 386, Class 11, IO, 6s, 2038 86,960 7,736 Ser. 383, Class 46, IO, 6s, 2038 444,247 40,538 Ser. 383, Class 47, IO, 6s, 2038 392,973 35,859 Ser. 383, Class 48, IO, 6s, 2038 352,726 34,832 Ser. 386, Class 9, IO, 6s, 2038 625,319 57,842 Ser. 383, Class 32, IO, 6s, 2038 608,994 60,138 Ser. 383, Class 33, IO, 6s, 2038 519,235 51,274 Ser. 386, Class 7, IO, 6s, 2038 769,703 73,603 Ser. 386, Class 6, IO, 6s, 2037 370,181 34,936 Ser. 383, Class 39, IO, 6s, 2037 84,051 9,406 Ser. 383, Class 53, IO, 6s, 2037 79,176 7,830 Ser. 383, Class 100, IO, 6s, 2022 69,759 6,955 IFB Ser. 07-88, Class MI, IO, 5.998s, 2037 473,922 42,410 IFB Ser. 07-103, Class AI, IO, 5.978s, 2037 5,768,619 459,413 IFB Ser. 07-15, Class NI, IO, 5.978s, 2022 1,854,965 143,494 IFB Ser. 07-106, Class SM, IO, 5.938s, 2037 2,998,976 221,777 IFB Ser. 08-3, Class SC, IO, 5.928s, 2038 2,320,493 218,815 IFB Ser. 07-109, Class XI, IO, 5.928s, 2037 845,724 76,926 IFB Ser. 07-109, Class YI, IO, 5.928s, 2037 1,248,379 90,686 IFB Ser. 07-W8, Class 2A2, IO, 5.928s, 2037 2,100,313 132,815 IFB Ser. 07-88, Class JI, IO, 5.928s, 2037 1,492,619 124,238 IFB Ser. 06-79, Class SH, IO, 5.928s, 2036 1,860,505 196,095 IFB Ser. 07-54, Class KI, IO, 5.918s, 2037 643,409 50,545 IFB Ser. 07-30, Class JS, IO, 5.918s, 2037 2,296,526 207,864 IFB Ser. 07-30, Class LI, IO, 5.918s, 2037 2,235,156 181,852 IFB Ser. 07-14, Class ES, IO, 5.918s, 2037 1,180,853 84,678 IFB Ser. 07-W2, Class 1A2, IO, 5.908s, 2037 949,348 74,856 IFB Ser. 07-106, Class SN, IO, 5.888s, 2037 1,230,838 89,328 IFB Ser. 07-54, Class IA, IO, 5.888s, 2037 1,139,862 100,804 IFB Ser. 07-54, Class IB, IO, 5.888s, 2037 1,139,862 100,804 IFB Ser. 07-54, Class IC, IO, 5.888s, 2037 1,139,862 100,804 IFB Ser. 07-54, Class ID, IO, 5.888s, 2037 1,139,862 100,804 IFB Ser. 07-54, Class IE, IO, 5.888s, 2037 1,139,862 100,804 IFB Ser. 07-54, Class IF, IO, 5.888s, 2037 1,818,371 147,706 IFB Ser. 07-54, Class NI, IO, 5.888s, 2037 1,017,013 76,127 IFB Ser. 07-54, Class UI, IO, 5.888s, 2037 1,710,678 153,841 IFB Ser. 07-91, Class AS, IO, 5.878s, 2037 829,497 62,475 IFB Ser. 07-91, Class HS, IO, 5.878s, 2037 893,585 77,211 IFB Ser. 07-15, Class CI, IO, 5.858s, 2037 3,867,188 342,033 IFB Ser. 06-115, Class JI, IO, 5.858s, 2036 2,780,459 227,856 IFB Ser. 07-109, Class PI, IO, 5.828s, 2037 1,404,767 111,609 25 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Fannie Mae IFB Ser. 06-123, Class LI, IO, 5.798s, 2037 $1,869,964 $140,584 IFB Ser. 08-1, Class NI, IO, 5.728s, 2037 2,512,071 219,732 IFB Ser. 08-10, Class GI, IO, 5.708s, 2038 1,458,969 109,135 IFB Ser. 08-13, Class SA, IO, 5.698s, 2038 5,912,481 422,660 IFB Ser. 07-39, Class AI, IO, 5.598s, 2037 2,106,651 151,173 IFB Ser. 07-32, Class SD, IO, 5.588s, 2037 1,355,459 100,653 IFB Ser. 07-30, Class UI, IO, 5.578s, 2037 1,113,153 100,380 IFB Ser. 07-32, Class SC, IO, 5.578s, 2037 1,921,847 160,951 IFB Ser. 07-1, Class CI, IO, 5.578s, 2037 1,284,817 106,333 IFB Ser. 05-14, Class SE, IO, 5.528s, 2035 946,978 67,302 Ser. 383, Class 18, IO, 5 1/2s, 2038 706,646 69,781 Ser. 383, Class 19, IO, 5 1/2s, 2038 644,302 63,625 Ser. 383, Class 4, IO, 5 1/2s, 2037 975,261 83,882 Ser. 383, Class 5, IO, 5 1/2s, 2037 619,803 62,755 Ser. 383, Class 6, IO, 5 1/2s, 2037 555,495 52,078 Ser. 383, Class 7, IO, 5 1/2s, 2037 548,412 51,414 Ser. 383, Class 20, IO, 5 1/2s, 2037 402,284 39,726 Ser. 383, Class 21, IO, 5 1/2s, 2037 379,568 37,482 IFB Ser. 04-46, Class PJ, IO, 5.478s, 2034 906,095 79,490 IFB Ser. 08-1, Class BI, IO, 5.388s, 2038 3,836,880 256,415 IFB Ser. 07-75, Class ID, IO, 5.348s, 2037 1,311,912 106,586 Ser. 03-W17, Class 12, IO, 1.143s, 2033 1,929,873 45,399 Ser. 06-26, Class NB, 1s, 2036 213,816 190,274 Ser. 03-W10, Class 3A, IO, 0.631s, 2043 3,152,620 38,040 Ser. 03-W10, Class 1A, IO, 0.593s, 2043 2,682,499 26,690 Ser. 02-T18, IO, 0.513s, 2042 5,302,682 57,599 Ser. 06-56, Class XF, zero %, 2036 86,757 81,435 Ser. 06-47, Class VO, Principal Only (PO), zero %, 2036 92,552 87,722 Ser. 05-103, Class OA, PO, zero %, 2035 207,000 183,428 Ser. 08-37, Class DO, PO, zero %, 2033 316,000 273,849 Ser. 04-61, Class JO, PO, zero %, 2032 230,663 216,310 Ser. 326, Class 1, PO, zero %, 2032 207,060 190,198 Ser. 318, Class 1, PO, zero %, 2032 77,842 71,745 Ser. 314, Class 1, PO, zero %, 2031 372,818 344,854 Ser. 99-51, Class N, PO, zero %, 2029 52,578 46,473 FRB Ser. 05-91, Class EF, zero %, 2035 75,792 69,822 FRB Ser. 06-54, Class CF, zero %, 2035 107,026 105,367 FRB Ser. 05-77, Class HF, zero %, 2034 153,024 145,116 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.578s, 2043 653,836 60,071 Ser. T-57, Class 1AX, IO, 0.447s, 2043 1,769,599 18,758 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.248s, 2020 3,898,527 108,964 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 8s, 2039 270,491 260,980 Freddie Mac IFB Ser. 3182, Class SP, 26 3/8s, 2032 402,933 417,390 IFB Ser. 3211, Class SI, IO, 25.327s, 2036 303,726 132,169 IFB Ser. 2979, Class AS, 22.234s, 2034 182,067 217,241 IFB Ser. 3184, Class SP, IO, 6.794s, 2033 1,571,504 141,008 IFB Ser. 3345, Class SI, IO, 6.764s, 2036 2,682,399 269,313 26 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Freddie Mac IFB Ser. 2882, Class LS, IO, 6.644s, 2034 $727,351 $65,032 IFB Ser. 3200, Class SB, IO, 6.594s, 2036 1,202,250 98,584 IFB Ser. 3149, Class SE, IO, 6.594s, 2036 964,496 89,457 IFB Ser. 3203, Class SH, IO, 6.584s, 2036 914,421 92,669 IFB Ser. 2594, Class SE, IO, 6.494s, 2030 315,225 16,317 IFB Ser. 2828, Class TI, IO, 6.494s, 2030 570,551 50,291 IFB Ser. 3397, Class GS, IO, 6.444s, 2037 752,462 62,075 IFB Ser. 3297, Class BI, IO, 6.204s, 2037 3,650,650 319,425 IFB Ser. 3287, Class SD, IO, 6.194s, 2037 1,239,932 107,377 IFB Ser. 3281, Class BI, IO, 6.194s, 2037 646,379 51,320 IFB Ser. 3281, Class CI, IO, 6.194s, 2037 710,868 56,214 IFB Ser. 3249, Class SI, IO, 6.194s, 2036 592,315 56,813 IFB Ser. 3028, Class ES, IO, 6.194s, 2035 1,902,752 204,042 IFB Ser. 3042, Class SP, IO, 6.194s, 2035 947,243 80,185 IFB Ser. 3236, Class ES, IO, 6.144s, 2036 100,318 6,446 IFB Ser. 3136, Class NS, IO, 6.144s, 2036 738,893 70,154 IFB Ser. 2950, Class SM, IO, 6.144s, 2016 474,868 34,274 IFB Ser. 3256, Class S, IO, 6.134s, 2036 1,749,510 146,589 IFB Ser. 3031, Class BI, IO, 6.134s, 2035 620,443 57,017 IFB Ser. 3370, Class TS, IO, 6.114s, 2037 3,552,489 304,459 IFB Ser. 3244, Class SB, IO, 6.104s, 2036 927,651 70,020 IFB Ser. 3244, Class SG, IO, 6.104s, 2036 1,088,598 93,319 IFB Ser. 3236, Class IS, IO, 6.094s, 2036 1,796,607 133,972 IFB Ser. 3033, Class SG, IO, 6.094s, 2035 766,313 62,862 IFB Ser. 3114, Class TS, IO, 6.094s, 2030 3,542,875 279,058 IFB Ser. 3128, Class JI, IO, 6.074s, 2036 340,419 30,318 IFB Ser. 3240, Class S, IO, 6.064s, 2036 3,179,458 273,694 IFB Ser. 3229, Class BI, IO, 6.064s, 2036 106,881 7,833 IFB Ser. 3065, Class DI, IO, 6.064s, 2035 479,357 46,561 IFB Ser. 3210, Class S, IO, 6.044s, 2036 280,145 16,893 IFB Ser. 3145, Class GI, IO, 6.044s, 2036 279,979 26,336 IFB Ser. 3510, Class IB, IO, 6.044s, 2036 1,185,167 138,368 IFB Ser. 3218, Class AS, IO, 6.024s, 2036 1,023,698 79,514 IFB Ser. 3221, Class SI, IO, 6.024s, 2036 1,445,055 113,227 IFB Ser. 3153, Class UI, IO, 6.014s, 2036 1,009,983 133,939 IFB Ser. 3424, Class XI, IO, 6.014s, 2036 1,818,774 137,363 IFB Ser. 3485, Class SI, IO, 5.994s, 2036 643,784 59,041 IFB Ser. 3202, Class PI, IO, 5.984s, 2036 4,068,747 328,482 IFB Ser. 3355, Class MI, IO, 5.944s, 2037 891,586 64,546 IFB Ser. 3201, Class SG, IO, 5.944s, 2036 1,873,637 156,599 IFB Ser. 3203, Class SE, IO, 5.944s, 2036 1,659,213 134,396 IFB Ser. 3238, Class LI, IO, 5.934s, 2036 908,518 72,136 IFB Ser. 3171, Class PS, IO, 5.929s, 2036 1,290,157 118,234 IFB Ser. 3152, Class SY, IO, 5.924s, 2036 2,992,847 260,976 IFB Ser. 3510, Class DI, IO, 5.924s, 2035 1,902,382 160,694 IFB Ser. 3181, Class PS, IO, 5.914s, 2036 826,747 74,416 IFB Ser. 3366, Class SA, IO, 5.894s, 2037 1,675,255 139,679 IFB Ser. 3284, Class BI, IO, 5.894s, 2037 1,057,060 81,859 IFB Ser. 3260, Class SA, IO, 5.894s, 2037 911,877 61,347 IFB Ser. 3199, Class S, IO, 5.894s, 2036 2,588,948 169,680 IFB Ser. 3284, Class LI, IO, 5.884s, 2037 3,026,642 256,762 27 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Freddie Mac IFB Ser. 3281, Class AI, IO, 5.874s, 2037 $3,909,416 $317,210 IFB Ser. 3261, Class SA, IO, 5.874s, 2037 871,328 71,466 IFB Ser. 3311, Class EI, IO, 5.854s, 2037 1,142,207 88,646 IFB Ser. 3311, Class IA, IO, 5.854s, 2037 1,719,649 141,665 IFB Ser. 3311, Class IB, IO, 5.854s, 2037 1,719,649 141,665 IFB Ser. 3311, Class IC, IO, 5.854s, 2037 1,719,649 141,665 IFB Ser. 3311, Class ID, IO, 5.854s, 2037 1,719,649 141,665 IFB Ser. 3311, Class IE, IO, 5.854s, 2037 2,595,557 213,822 IFB Ser. 3311, Class PI, IO, 5.854s, 2037 1,244,713 97,666 IFB Ser. 3265, Class SC, IO, 5.854s, 2037 609,844 44,756 IFB Ser. 3375, Class MS, IO, 5.844s, 2037 5,534,744 395,219 IFB Ser. 3240, Class GS, IO, 5.824s, 2036 1,942,219 153,125 IFB Ser. 3257, Class SI, IO, 5.764s, 2036 835,381 64,373 IFB Ser. 3225, Class JY, IO, 5.734s, 2036 3,630,534 296,204 IFB Ser. 3416, Class BI, IO, 5.694s, 2038 3,613,225 301,581 IFB Ser. 3502, Class DS, IO, 5.594s, 2039 665,477 48,934 IFB Ser. 3339, Class TI, IO, 5.584s, 2037 2,000,262 149,700 IFB Ser. 3284, Class CI, IO, 5.564s, 2037 4,951,414 401,703 IFB Ser. 3016, Class SQ, IO, 5.554s, 2035 1,243,877 75,195 IFB Ser. 3397, Class SQ, IO, 5.414s, 2037 2,706,600 201,052 IFB Ser. 3500, Class SE, IO, 5.394s, 2039 746,000 34,510 IFB Ser. 3424, Class UI, IO, 5.204s, 2037 1,259,966 86,252 Ser. 3331, Class GO, PO, zero %, 2037 135,981 129,492 Ser. 3292, Class DO, PO, zero %, 2037 87,264 71,051 Ser. 3226, Class YI, IO, zero %, 2036 2,587,815 1,343 Ser. 2985, Class CO, PO, zero %, 2035 73,515 64,093 Ser. 2858, Class MO, PO, zero %, 2034 41,114 34,868 Ser. 201, PO, zero %, 2029 225,962 192,359 FRB Ser. 3345, Class TY, zero %, 2037 176,222 159,492 FRB Ser. 3326, Class XF, zero %, 2037 150,034 143,540 FRB Ser. 3273, Class HF, zero %, 2037 67,702 64,263 FRB Ser. 3235, Class TP, zero %, 2036 51,970 49,787 FRB Ser. 3283, Class KF, zero %, 2036 51,694 50,372 FRB Ser. 3226, Class YW, zero %, 2036 241,149 227,197 FRB Ser. 3332, Class UA, zero %, 2036 52,557 50,203 FRB Ser. 3251, Class TC, zero %, 2036 551,333 539,275 FRB Ser. 3130, Class JF, zero %, 2036 229,221 224,238 FRB Ser. 3047, Class BD, zero %, 2035 140,550 126,214 FRB Ser. 3326, Class WF, zero %, 2035 161,317 147,878 FRB Ser. 3030, Class EF, zero %, 2035 84,640 73,603 FRB Ser. 3412, Class UF, zero %, 2035 401,059 380,030 FRB Ser. 2980, Class BU, zero %, 2035 129,503 125,247 FRB Ser. 2980, Class TY, zero %, 2035 49,726 47,026 FRB Ser. 2947, Class GF, zero %, 2034 130,537 120,127 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 00-1, Class F, 7.518s, 2033 170,000 125,263 Ser. 00-1, Class G, 6.131s, 2033 596,000 248,946 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 529,968 196,088 28 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 07-41, Class SA, 36.93s, 2037 $102,303 $135,453 IFB Ser. 05-66, Class SP, 18.979s, 2035 407,099 472,158 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 527,812 61,079 IFB Ser. 08-42, Class AI, IO, 7.134s, 2038 7,423,601 899,399 IFB Ser. 05-68, Class PU, IO, 6.755s, 2032 905,838 80,676 IFB Ser. 04-59, Class SC, IO, 6.644s, 2034 639,315 57,047 IFB Ser. 04-26, Class IS, IO, 6.644s, 2034 628,380 43,700 IFB Ser. 07-47, Class SA, IO, 6.544s, 2036 1,080,145 107,111 IFB Ser. 07-35, Class NY, IO, 6.344s, 2035 1,865,354 156,505 IFB Ser. 07-22, Class S, IO, 6.255s, 2037 1,020,337 90,753 IFB Ser. 05-84, Class AS, IO, 6.255s, 2035 2,885,400 229,705 IFB Ser. 07-26, Class SD, IO, 6.244s, 2037 1,712,943 106,737 IFB Ser. 07-51, Class SJ, IO, 6.205s, 2037 1,071,024 90,180 IFB Ser. 07-53, Class SY, IO, 6.19s, 2037 1,880,708 154,081 IFB Ser. 07-58, Class PS, IO, 6.155s, 2037 943,965 71,067 IFB Ser. 07-41, Class SM, IO, 6.155s, 2037 353,046 19,125 IFB Ser. 07-41, Class SN, IO, 6.155s, 2037 359,733 19,488 IFB Ser. 04-88, Class S, IO, 6.155s, 2032 1,503,329 99,246 IFB Ser. 07-59, Class PS, IO, 6 1/8s, 2037 842,265 56,601 IFB Ser. 07-59, Class SP, IO, 6 1/8s, 2037 185,022 13,087 IFB Ser. 07-48, Class SB, IO, 6.094s, 2037 1,117,806 76,981 IFB Ser. 07-74, Class SI, IO, 6.014s, 2037 874,597 53,088 IFB Ser. 07-17, Class AI, IO, 5.994s, 2037 4,031,978 314,837 IFB Ser. 07-78, Class SA, IO, 5.974s, 2037 5,895,944 451,783 IFB Ser. 06-26, Class S, IO, 5.955s, 2036 4,866,000 358,376 IFB Ser. 08-2, Class SM, IO, 5.944s, 2038 2,214,919 166,137 IFB Ser. 07-9, Class AI, IO, 5.944s, 2037 2,025,129 155,805 IFB Ser. 08-9, Class SK, IO, 5.935s, 2038 2,844,248 198,699 IFB Ser. 08-6, Class SC, IO, 5.93s, 2038 7,779,139 467,277 IFB Ser. 05-65, Class SI, IO, 5.805s, 2035 1,305,610 90,414 IFB Ser. 05-71, Class SA, IO, 5.804s, 2035 3,359,696 249,820 IFB Ser. 06-7, Class SB, IO, 5.775s, 2036 287,819 19,676 IFB Ser. 06-16, Class SX, IO, 5.745s, 2036 1,692,676 113,731 IFB Ser. 07-17, Class IB, IO, 5.705s, 2037 756,882 67,143 IFB Ser. 06-14, Class S, IO, 5.705s, 2036 1,219,659 81,190 IFB Ser. 05-57, Class PS, IO, 5.705s, 2035 1,333,228 109,013 IFB Ser. 06-11, Class ST, IO, 5.695s, 2036 762,783 49,512 IFB Ser. 07-7, Class JI, IO, 5.655s, 2037 2,186,770 106,771 IFB Ser. 07-25, Class KS, IO, 5.644s, 2037 1,979,215 154,478 IFB Ser. 07-21, Class S, IO, 5.644s, 2037 69,682 4,716 IFB Ser. 05-17, Class S, IO, 5.635s, 2035 895,898 69,110 IFB Ser. 07-31, Class AI, IO, 5.624s, 2037 1,086,841 111,364 IFB Ser. 07-62, Class S, IO, 5.594s, 2037 995,436 65,101 IFB Ser. 05-3, Class SN, IO, 5.555s, 2035 4,099,085 292,096 IFB Ser. 07-43, Class SC, IO, 5.544s, 2037 1,307,095 86,476 IFB Ser. 04-41, Class SG, IO, 5.455s, 2034 2,220,675 116,282 Ser. 06-36, Class OD, PO, zero %, 2036 43,190 40,548 FRB Ser. 07-71, Class TA, zero %, 2037 75,357 74,881 FRB Ser. 07-71, Class UC, zero %, 2037 39,205 38,125 FRB Ser. 07-61, Class YC, zero %, 2037 308,909 302,070 FRB Ser. 07-33, Class TB, zero %, 2037 284,344 278,641 29 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Government National Mortgage Association FRB Ser. 07-6, Class TD, zero %, 2037 $275,396 $271,695 FRB Ser. 06-56, Class YF, zero %, 2036 85,477 81,583 FRB Ser. 98-2, Class EA, PO, zero %, 2028 52,344 46,627 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class A2, 5.117s, 2037 F 1,727,000 1,510,401 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.799s, 2045 334,000 220,597 Ser. 06-GG6, Class A2, 5.506s, 2038 643,000 577,571 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) (In default) 84,852 1,527 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.111s, 2037 3,415,304 1,605,193 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.632s, 2037 2,251,446 1,208,072 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.155s, 2036 760,233 329,622 FRB Ser. 07-AR15, Class 1A1, 6.093s, 2037 969,995 446,198 FRB Ser. 07-AR9, Class 2A1, 5.889s, 2037 992,159 466,315 FRB Ser. 05-AR31, Class 3A1, 5.574s, 2036 2,672,993 1,256,307 FRB Ser. 07-AR11, Class 1A1, 5.456s, 2037 1,225,649 441,234 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.939s, 2036 681,363 333,868 FRB Ser. 06-A6, Class 1A1, 0.682s, 2036 1,167,377 477,547 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.062s, 2051 475,000 169,290 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 2,365,000 1,570,482 Ser. 07-CB20, Class A3, 5.863s, 2051 834,000 558,438 FRB Ser. 07-LD11, Class A3, 5.819s, 2049 417,000 267,416 Ser. 07-CB20, Class A4, 5.794s, 2051 191,000 127,346 Ser. 08-C2, Class X, IO, 0.482s, 2051 F 30,062,116 387,791 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.073s, 2051 F 63,594,984 440,088 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 253,101 48,666 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class XW, IO, 0.373s, 2045 61,439,217 920,132 Lehman Mortgage Trust IFB Ser. 07-5, Class 4A3, 36.949s, 2037 691,593 691,593 IFB Ser. 07-5, Class 8A2, IO, 7.198s, 2036 1,189,326 90,574 IFB Ser. 07-4, Class 3A2, IO, 6.678s, 2037 1,001,414 69,949 IFB Ser. 06-5, Class 2A2, IO, 6.628s, 2036 1,729,784 138,383 IFB Ser. 07-2, Class 2A13, IO, 6.168s, 2037 1,985,326 158,826 IFB Ser. 06-9, Class 2A2, IO, 6.098s, 2037 2,278,283 153,547 IFB Ser. 06-7, Class 2A4, IO, 6.028s, 2036 3,904,361 273,305 IFB Ser. 06-7, Class 2A5, IO, 6.028s, 2036 3,669,204 266,017 IFB Ser. 06-6, Class 1A2, IO, 5.978s, 2036 1,468,794 113,832 IFB Ser. 06-6, Class 1A3, IO, 5.978s, 2036 2,227,978 172,668 30 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) $594,000 $53,460 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 212,000 16,960 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 96,000 6,720 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 582,312 296,251 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 56,473,467 479,624 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.27s, 2028 1,191,007 40,542 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.829s, 2050 222,000 136,609 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.92s, 2049 270,000 172,393 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 3.785s, 2017 2,498,948 249,895 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.006s, 2037 934,122 126,106 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 1,252,000 722,753 FRB Ser. 08-T29, Class A3, 6.28s, 2043 712,000 521,547 FRB Ser. 07-IQ14, Class AM, 5.691s, 2049 107,000 32,100 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 5.124s, 2039 1,730,000 103,800 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.82s, 2035 1,070,770 535,385 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.097s, 2030 327,112 196,267 Ser. 97-MC2, Class X, IO, 1.215s, 2012 F 2,721  PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 123,000 38,585 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 6.168s, 2037 4,520,502 327,736 Ser. 07-A5, Class 2A3, 6s, 2037 848,369 441,152 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 303,000 257,550 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 162,000 89,100 Ser. 03-1A, Class N, 5s, 2018 193,000 98,430 Ser. 04-1A, Class M, 5s, 2018 174,000 85,260 Ser. 04-1A, Class N, 5s, 2018 167,000 68,470 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.674s, 2036 906,681 411,339 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.728s, 2037 3,385,530 245,451 Ser. 07-4, Class 1A4, IO, 1s, 2037 3,589,473 73,333 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.299s, 2037 4,468,483 290,451 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (United Kingdom) GBP 226,682 237,361 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (United Kingdom) GBP 444,023 273,870 31 MORTGAGE-BACKED SECURITIES (37.8%)* cont. Principal amount Value Ursus EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 239,411 $85,853 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 $5,030,000 3,763,955 Ser. 07-C34, IO, 0.355s, 2046 16,911,052 262,762 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.856s, 2018 477,000 119,250 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.599s, 2037 6,395,661 3,277,027 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 8,873,546 55,460 Total mortgage-backed securities (cost $115,560,774) $105,398,327 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (34.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, April 1, 2039 $2,000,000 $2,094,219 2,094,219 U.S. Government Agency Mortgage Obligations (34.1%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, April 1, 2039 2,000,000 2,106,094 6s, TBA, April 1, 2024 3,000,000 3,139,922 5 1/2s, TBA, April 1, 2024 1,000,000 1,042,188 5s, TBA, April 1, 2039 2,000,000 2,063,125 4 1/2s, TBA, May 1, 2039 21,000,000 21,383,086 4 1/2s, TBA, April 1, 2039 64,000,000 65,360,000 95,094,415 Total U.S. government and agency mortgage obligations (cost $96,796,249) $97,188,634 CORPORATE BONDS AND NOTES (21.7%)* Principal amount Value Basic materials (1.2%) Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 5.484s, 2012 $270,000 $37,800 Compass Minerals International, Inc. sr. disc. notes Ser. B, 12s, 2013 142,000 148,035 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 841,000 780,028 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 422,000 401,955 Georgia-Pacific Corp. debs. 9 1/2s, 2011 49,000 48,939 Georgia-Pacific Corp. notes 8 1/8s, 2011 55,000 54,656 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 358,000 358,448 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 64,000 14,080 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 262,000 77,290 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 224,000 219,520 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 136,000 133,280 NewPage Corp. company guaranty 10s, 2012 115,000 39,963 NewPage Holding Corp. sr. unsec. unsub. notes FRN 10.265s, 2013  82,893 1,658 32 CORPORATE BONDS AND NOTES (21.7%)* cont. Principal amount Value Basic materials cont. Novelis, Inc. company guaranty 7 1/4s, 2015 $113,000 $45,200 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 200,000 197,887 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $830,000 562,325 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 164,000 112,340 Stone Container Corp. sr. notes 8 3/8s, 2012 240,000 30,300 3,263,704 Capital goods (1.4%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 104,000 98,800 Berry Plastics Corp. company guaranty sr. notes FRN 5.844s, 2015 535,000 387,875 Bombardier, Inc. 144A sr. unsec. notes FRN 5.084s, 2013 (Canada) EUR 100,000 85,994 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) $1,625,000 1,291,875 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 516,000 517,935 General Cable Corp. company guaranty sr. unsec. notes FRN 3.81s, 2015 190,000 134,425 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 227,000 38,590 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 34,000 28,730 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 607,000 573,615 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 574,000 532,385 Ryerson Tull, Inc. 144A sec. notes 12 1/4s, 2015 409,000 232,108 3,922,332 Communication services (2.3%) American Tower Corp. sr. unsec. notes 7s, 2017 390,000 384,150 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 8,000 80 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 59,000 53,100 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 560,000 498,400 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 175,000 181,125 Cincinnati Bell, Inc. company guaranty 7s, 2015 578,000 531,760 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 435,000 414,338 Cricket Communications, Inc. 144A company guaranty sr. notes 10s, 2015 354,000 340,725 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 543,000 522,638 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 245,000 158,025 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 768,000 787,200 iPCS, Inc. company guaranty sr. sec. notes FRN 3.295s, 2013 140,000 105,000 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 90,000 87,300 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 150,000 105,000 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 353,000 305,345 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 68,250 33 CORPORATE BONDS AND NOTES (21.7%)* cont. Principal amount Value Communication services cont. Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 $1,501,000 $1,482,238 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 383,000 383,000 West Corp. company guaranty 9 1/2s, 2014 129,000 89,816 6,497,490 Consumer cyclicals (4.1%) Affinity Group, Inc. sr. sub. notes 9s, 2012 482,000 265,100 AMC Entertainment, Inc. company guaranty 11s, 2016 251,000 228,410 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 205,000 168,100 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 285,000 71,250 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 160,000 27,200 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 134,000 77,720 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default) 337,021 65,719 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 235,000 131,894 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 389,000 123,021 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 58,000 8,700 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 765,000 734,400 DIRECTV Holdings, LLC company guaranty 6 3/8s, 2015 938,000 884,065 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 117,000 114,660 Echostar DBS Corp. company guaranty 6 5/8s, 2014 1,369,000 1,225,255 FelCor Lodging LP company guaranty 9s, 2011 R 515,000 309,000 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 621,000 473,513 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 444,000 359,640 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 195,000 174,886 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 460,000 416,778 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 5.698s, 2014 60,000 39,900 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 725,000 612,625 Jostens IH Corp. company guaranty 7 5/8s, 2012 600,000 568,500 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 7,000 5,040 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 795,000 789,038 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 285,000 220,875 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 651,000 559,860 Liberty Media, LLC sr. notes 5.7s, 2013 138,000 102,443 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 169,000 162,299 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 390,000 66,300 Meritage Homes Corp. company guaranty 6 1/4s, 2015 140,000 86,100 Meritage Homes Corp. sr. notes 7s, 2014 45,000 28,800 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 181,000 74,210 MGM Mirage, Inc. company guaranty 6s, 2009 647,000 349,380 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 186,000 159,960 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  360,000 149,400 34 CORPORATE BONDS AND NOTES (21.7%)* cont. Principal amount Value Consumer cyclicals cont. NTK Holdings, Inc. sr. unsec. disc. notes stepped-coupon zero % (10 3/4s, 9/1/09), 2014  $104,000 $6,240 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 353,000 257,690 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 320,000 198,400 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 337,000 294,875 Pulte Homes, Inc. company guaranty 7 7/8s, 2011 730,000 700,800 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 75,000 27,563 Station Casinos, Inc. sr. notes 6s, 2012 (In default) 318,000 79,500 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 185,000 37,000 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 115,000 48,013 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 255,000 25,500 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  220,000 17,600 Vertis, Inc. company guaranty sr. notes zero %, 2014  217,715 1,905 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  239,000 26 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  83,000 42 11,529,195 Consumer staples (0.6%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) F  90,153 1,392 Dean Foods Co. company guaranty 7s, 2016 134,000 127,300 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 560,000 562,800 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 321,000 306,555 Rite Aid Corp. company guaranty 9 1/2s, 2017 277,000 63,710 Rite Aid Corp. sec. notes 7 1/2s, 2017 315,000 162,225 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 300,000 312,819 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 211,000 168,800 1,705,601 Energy (3.5%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 1,347,000 1,232,505 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 320,000 110,400 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,031,000 943,365 Chesapeake Energy Corp. sr. notes 7s, 2014 279,000 245,520 Complete Production Services, Inc. company guaranty 8s, 2016 515,000 327,025 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 510,000 443,700 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 210,000 66,150 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 315,000 274,050 Forest Oil Corp. sr. notes 8s, 2011 540,000 518,400 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Luxembourg) 176,000 142,273 Gaz Capital SA 144A company guaranty sr. unsec. bond 7.343s, 2013 (Luxembourg) 166,000 146,163 35 CORPORATE BONDS AND NOTES (21.7%)* cont. Principal amount Value Energy cont. Harvest Operations Corp. sr. notes 7 7/8s, 2011 $584,000 $398,580 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 390,000 230,100 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 517,000 392,920 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 180,000 113,400 Lukoil International Finance 144A company guaranty 6.356s, 2017 (Russia) 420,000 315,000 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 348,000 314,940 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 295,000 238,950 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 273,927 278,965 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 355,000 328,879 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 865,000 899,600 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 169,000 162,240 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 215,000 141,900 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 355,000 262,700 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 60,200 Plains Exploration & Production Co. company guaranty 7s, 2017 80,000 63,600 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 451,000 444,235 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 232,000 211,120 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 310,000 227,850 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 150,000 152,250 9,686,980 Financials (3.8%) Banco Do Brasil 144A sr. unsec. 4.011s, 2017 (Brazil) BRL 536,000 201,185 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 3.034s, 2012 $1,083,750 932,480 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2010 58,000 48,727 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 25,000 17,268 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 403,000 270,643 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 53,000 37,663 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 512,000 343,465 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 3.461s, 2014 39,000 19,500 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 95,000 45,125 36 CORPORATE BONDS AND NOTES (21.7%)* cont. Principal amount Value Financials cont. HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 $65,000 $41,113 JPMorgan Chase & Co. 144A sr. unsec. notes FRN 6.46s, 2017 1,000,000 707,400 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 17.67s, 2011 RUB 22,000,000 722,018 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.154s, 2012 INR 19,000,000 331,526 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $100,000 79,125 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 252,000 172,620 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 1.359s, 2011 365,000 304,966 Morgan Stanley sr. unsec. bonds 4.151s, 2017 BRL 1,850,000 514,779 RSHB Capital SA for OJSC Russian Agricultural Bank notes 6.299s, 2017 (Russia) $675,000 467,168 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 250,000 156,645 UBS Luxembourg SA for Sberbank sub. bonds stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Russia)  1,400,000 1,020,530 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 5.113s, 2014 60,000 28,200 VTB Capital SA 144A notes 7 1/2s, 2011 (Russia) 1,925,000 1,771,000 VTB Capital SA 144A sec. notes 6.609s, 2012 (Russia) 2,025,000 1,626,703 VTB Capital SA (Vneshtorgbank) loan participation notes stepped-coupon 6.315s (7.815s, 2/4/10), 2015 (Russia)  1,090,000 704,086 10,563,935 Government (0.2%) Pemex Finance, Ltd. bonds 9.69s, 2009 (Mexico) 101,500 102,028 Petroleos Mexicanos 144A notes 8s, 2019 (Mexico) 507,000 494,325 596,353 Health care (2.2%) Community Health Systems, Inc. company guaranty 8 7/8s, 2015 665,000 628,425 DaVita, Inc. company guaranty 6 5/8s, 2013 153,000 148,410 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 205,000 173,994 HCA, Inc. sr. sec. notes 9 1/4s, 2016 645,000 586,950 HCA, Inc. sr. sec. notes 9 1/8s, 2014 282,000 265,080 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 212,000 138,860 HCA, Inc. sr. unsec. notes 5 3/4s, 2014 260,000 170,300 Omnicare, Inc. company guaranty 6 3/4s, 2013 195,000 176,963 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 545,000 489,819 Select Medical Corp. company guaranty 7 5/8s, 2015 547,000 354,183 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 724,000 611,780 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 300,000 153,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  110,000 63,800 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 390,000 310,050 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 295,000 285,413 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 295,000 284,675 37 CORPORATE BONDS AND NOTES (21.7%)* cont. Principal amount Value Health care cont. US Oncology, Inc. company guaranty 9s, 2012 $485,000 $470,450 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 491,000 433,308 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 305,000 304,238 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 173,000 153,970 6,203,668 Technology (0.8%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 334,000 177,438 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 80,000 71,200 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 275,000 115,500 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 155,000 89,900 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 550,000 115,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 14,000 2,520 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 700,000 703,500 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 438,275 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default)  13,000 195 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 136,000 47,600 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 340,000 295,800 Travelport LLC company guaranty 9 7/8s, 2014 166,000 65,570 2,122,998 Utilities and power (1.6%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 130,000 111,475 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 235,000 230,300 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 160,000 161,827 CMS Energy Corp. sr. notes 7 3/4s, 2010 180,000 178,701 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 151,000 114,760 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 69,000 54,510 Edison Mission Energy sr. unsec. notes 7.2s, 2019 275,000 191,125 Edison Mission Energy sr. unsec. notes 7s, 2017 23,000 16,790 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 520,000 436,800 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 115,000 101,775 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 1,589,000 1,477,770 NRG Energy, Inc. sr. notes 7 3/8s, 2016 235,000 218,550 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 655,000 675,469 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 185,000 175,446 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 280,000 258,675 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 32,000 26,784 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 18,000 17,679 4,448,436 Total corporate bonds and notes (cost $76,312,347) $60,540,692 38 ASSET-BACKED SECURITIES (12.1%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.212s, 2035 $81,269 $40,135 FRB Ser. 05-4, Class A2C, 0.732s, 2035 31,847 26,176 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.672s, 2036 107,000 33,187 FRB Ser. 06-HE3, Class A2C, 0.672s, 2036 115,000 45,179 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 2.272s, 2033 201,334 53,298 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 383,000 53,620 Ser. 04-1A, Class E, 6.42s, 2039 361,000 46,930 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.792s, 2033 24,453 2,882 FRB Ser. 06-W4, Class A2C, 0.682s, 2036 204,000 98,457 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.522s, 2033 191,802 119,576 FRB Ser. 05-WMC1, Class M1, 0.962s, 2035 31,000 14,570 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.712s, 2036 33,940 19,580 FRB Ser. 06-HE4, Class A5, 0.682s, 2036 128,898 78,395 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.245s, 2033 238,220 64,319 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 3.772s, 2034 128,152 74,605 FRB Ser. 06-PC1, Class M9, 2.272s, 2035 F 185,000 1,846 FRB Ser. 05-HE1, Class M3, 1.452s, 2035 223,000 102,891 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 484,340 214,556 Ser. 00-A, Class A2, 7.575s, 2030 1,287,890 562,018 Ser. 99-B, Class A4, 7.3s, 2016 635,164 257,887 Ser. 99-B, Class A3, 7.18s, 2015 1,068,920 441,826 FRB Ser. 00-A, Class A1, 0.716s, 2030 139,319 22,941 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 343,848 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.942s, 2035 47,073 24,870 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 1,324,876 807,879 Ser. 00-4, Class A6, 8.31s, 2032 3,159,840 1,643,117 Ser. 00-5, Class A7, 8.2s, 2032 476,000 282,788 Ser. 00-1, Class A5, 8.06s, 2031 899,954 498,480 Ser. 00-4, Class A5, 7.97s, 2032 179,217 101,775 Ser. 00-5, Class A6, 7.96s, 2032 614,455 381,714 Ser. 02-1, Class M1F, 7.954s, 2033 44,000 22,451 Ser. 01-3, Class M2, 7.44s, 2033 47,695 2,273 Ser. 01-4, Class A4, 7.36s, 2033 186,180 137,856 Ser. 00-6, Class A5, 7.27s, 2031 69,543 47,990 Ser. 01-1, Class A5, 6.99s, 2032 4,073,960 2,607,335 Ser. 01-3, Class A4, 6.91s, 2033 2,665,810 1,857,817 39 ASSET-BACKED SECURITIES (12.1%)* cont. Principal amount Value Conseco Finance Securitizations Corp. Ser. 02-1, Class A, 6.681s, 2033 $747,732 $629,709 FRB Ser. 02-1, Class M1A, 3.311s, 2033 2,249,000 699,294 FRB Ser. 01-4, Class M1, 2.247s, 2033 295,000 48,485 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 1.042s, 2035 47,000 32,826 FRB Ser. 05-14, Class 3A2, 0.762s, 2036 23,105 18,179 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 431,000 129,300 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 1.192s, 2035 92,000 12,632 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.672s, 2036 173,000 62,713 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.852s, 2036 244,000 124,525 FRB Ser. 06-2, Class 2A3, 0.692s, 2036 353,000 195,692 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 687,000 560,315 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 F GBP 688,016 118,427 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 F EUR 1,430,000 227,902 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $861,059 680,237 Ser. 94-4, Class B2, 8.6s, 2019 351,873 207,605 Ser. 93-1, Class B, 8.45s, 2018 329,765 246,932 Ser. 99-5, Class A5, 7.86s, 2030 3,819,731 2,411,396 Ser. 96-8, Class M1, 7.85s, 2027 387,000 174,671 Ser. 95-8, Class B1, 7.3s, 2026 362,579 215,259 Ser. 95-4, Class B1, 7.3s, 2025 371,800 223,209 Ser. 96-10, Class M1, 7.24s, 2028 41,000 23,932 Ser. 97-6, Class M1, 7.21s, 2029 1,087,000 526,858 Ser. 98-2, Class A6, 6.81s, 2027 370,817 288,072 Ser. 99-3, Class A7, 6.74s, 2031 676,526 564,346 FRN 6.53s, 2030 172,934 115,605 Ser. 99-2, Class A7, 6.44s, 2030 43,270 28,282 Ser. 99-1, Class A6, 6.37s, 2025 18,000 14,737 Ser. 98-4, Class A5, 6.18s, 2030 436,364 287,746 Ser. 99-1, Class A5, 6.11s, 2023 140,059 135,564 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,599,740 1,030,399 Ser. 99-5, Class M1A, 8.3s, 2026 157,000 73,790 Ser. 99-5, Class A4, 7.59s, 2028 37,741 33,187 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 F 318,115 302,214 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.672s, 2036 526,000 203,974 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.522s, 2030 (Cayman Islands) 379,000 22,740 FRB Ser. 05-1A, Class E, 2.322s, 2030 (Cayman Islands) 83,828 20,957 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.852s, 2036 122,000 69,898 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.812s, 2035 103,000 35,363 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A4, 5.27s, 2018 1,093,663 780,793 40 ASSET-BACKED SECURITIES (12.1%)* cont. Principal amount Value LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 3.272s, 2037 $1,260,000 $252,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 1,693,499 736,672 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 1.142s, 2035 255,000 85,083 FRB Ser. 06-4, Class 2A4, 0.782s, 2036 117,000 32,358 FRB Ser. 06-1, Class 2A3, 0.712s, 2036 142,667 76,369 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.772s, 2032 1,046,356 536,695 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.672s, 2036 61,000 32,261 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 109,374 81,850 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 3.722s, 2034 69,835 5,537 FRB Ser. 05-HE2, Class M5, 1.202s, 2035 160,000 103,324 FRB Ser. 05-HE1, Class M3, 1.042s, 2034 160,000 97,836 FRB Ser. 06-NC4, Class M2, 0.822s, 2036 223,000 3,052 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 51,296 46,394 Ser. 04-B, Class C, 3.93s, 2012 F 36,536 31,315 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 2.572s, 2033 12,928 6,084 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.682s, 2036 146,000 58,948 FRB Ser. 06-2, Class A2C, 0.672s, 2036 146,000 79,997 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 985,107 344,788 Ser. 99-D, Class A1, 7.84s, 2029 844,340 439,057 Ser. 00-A, Class A2, 7.765s, 2017 121,675 66,108 Ser. 95-B, Class B1, 7.55s, 2021 314,280 178,127 Ser. 00-D, Class A4, 7.4s, 2030 1,022,000 408,800 Ser. 02-B, Class A4, 7.09s, 2032 350,122 224,355 Ser. 99-B, Class A4, 6.99s, 2026 876,199 573,778 Ser. 00-D, Class A3, 6.99s, 2022 219,986 201,933 Ser. 02-A, Class A4, 6.97s, 2032 51,539 28,862 Ser. 01-D, Class A4, 6.93s, 2031 660,291 368,462 Ser. 01-E, Class A4, 6.81s, 2031 868,485 554,799 Ser. 99-B, Class A3, 6.45s, 2017 208,738 132,837 Ser. 01-C, Class A2, 5.92s, 2017 886,247 316,403 Ser. 02-C, Class A1, 5.41s, 2032 1,077,120 560,102 Ser. 01-D, Class A2, 5.26s, 2019 131,984 66,222 Ser. 01-E, Class A2, 5.05s, 2019 921,876 520,546 Ser. 02-A, Class A2, 5.01s, 2020 226,501 139,137 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 162,510 110,346 FRB Ser. 01-B, Class A2, 0.836s, 2018 43,874 26,730 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.352s, 2036 104,000 10,653 FRB Ser. 04-MCW1, Class A2, 0.902s, 2034 105,702 90,599 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.652s, 2036 225,000 112,569 41 ASSET-BACKED SECURITIES (12.1%)* cont. Principal amount Value Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.712s, 2036 $135,311 $104,007 FRB Ser. 07-RZ1, Class A2, 0.682s, 2037 176,000 77,524 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 1.252s, 2035 362,000 241,126 Ser. 01-KS3, Class AII, 0.982s, 2031 1,384,297 806,455 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 1.172s, 2035 160,000 8,909 FRB Ser. 07-NC2, Class A2B, 0.662s, 2037 165,000 58,875 FRB Ser. 07-BR5, Class A2A, 0.652s, 2037 470,617 287,076 FRB Ser. 07-BR4, Class A2A, 0.612s, 2037 417,739 253,994 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.732s, 2036 246,000 68,666 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.692s, 2036 117,000 66,959 FRB Ser. 06-3, Class A3, 0.682s, 2036 529,000 282,701 Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 3.022s, 2036 F 135,612 689 South Coast Funding 144A FRB Ser. 3A, Class A2, 2.441s, 2038 140,000 1,400 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.782s, 2036 117,000 3,815 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 1.633s, 2015 1,748,447 996,615 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 467,000 58,375 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 390,000 66,300 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 2.059s, 2044 (Jersey) 256,909 30,829 Total asset-backed securities (cost $59,399,671) $33,868,135 SENIOR LOANS (9.2%)* c Principal amount Value Basic materials (0.7%) Georgia-Pacific, LLC bank term loan FRN Ser. B, 3.285s, 2013 $262,142 $230,603 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 3.174s, 2012 262,387 230,819 Huntsman International, LLC bank term loan FRN Ser. B, 2.229s, 2012 1,405,657 921,487 NewPage Holding Corp. bank term loan FRN 4.812s, 2014 260,133 176,435 Novelis, Inc. bank term loan FRN Ser. B, 3.46s, 2014 229,320 142,637 Novelis, Inc. bank term loan FRN Ser. B, 3.46s, 2014 504,505 313,802 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 2.229s, 2012 71,169 62,018 2,077,801 Capital goods (0.7%) Berry Plastics Holding Corp. bank term loan FRN 2.533s, 2015 147,000 98,049 Graham Packaging Co., LP bank term loan FRN 3.555s, 2011 96,783 82,341 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 1.359s, 2014 38,254 17,172 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.801s, 2014 741,710 332,945 Hexcel Corp. bank term loan FRN Ser. B, 3.282s, 2012 258,744 227,695 42 SENIOR LOANS (9.2%)* c cont. Principal amount Value Capital goods cont. Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4.657s, 2014 $573,563 $406,512 Mueller Water Products, Inc. bank term loan FRN Ser. B, 2.907s, 2014 352,464 280,943 Polypore, Inc. bank term loan FRN Ser. B, 3.407s, 2014 311,314 227,260 Sensata Technologies BV bank term loan FRN 2.907s, 2013 (Netherlands) 276,826 115,990 Sequa Corp. bank term loan FRN 4.407s, 2014 405,313 219,882 Wesco Aircraft Hardware Corp. bank term loan FRN 2.73s, 2013 114,000 92,796 2,101,585 Communication services (1.7%) Cebridge Connections, Inc. bank term loan FRN 4.996s, 2014 380,000 246,050 Charter Communications Operating, LLC bank term loan FRN 8 1/2s, 2014 227,700 210,433 Charter Communications, Inc. bank term loan FRN 3.959s, 2014 200,000 125,938 Charter Communications, Inc. bank term loan FRN 3.157s, 2014 932,090 760,042 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 478,809 220,594 Insight Midwest, LP bank term loan FRN Ser. B, 2 1/2s, 2014 130,326 113,476 Intelsat Corp. bank term loan FRN Ser. B2, 3.925s, 2011 210,493 182,077 Intelsat Corp. bank term loan FRN Ser. B2-A, 3.925s, 2013 210,557 182,132 Intelsat Corp. bank term loan FRN Ser. B2-C, 3.925s, 2013 210,493 182,077 Intelsat, Ltd. bank term loan FRN 4.435s, 2014 (Bermuda) 460,000 335,225 Intelsat, Ltd. bank term loan FRN Ser. B, 3.657s, 2013 (Bermuda) 586,500 521,692 Level 3 Communications, Inc. bank term loan FRN 3.309s, 2014 210,000 157,658 Mediacom Communications Corp. bank term loan FRN Ser. C, 1.98s, 2015 812,238 672,804 Mediacom Communications Corp. bank term loan FRN Ser. D2, 2.23s, 2015 117,300 98,708 MetroPCS Wireless, Inc. bank term loan FRN 3.19s, 2013 220,334 200,015 PAETEC Holding Corp. bank term loan FRN Ser. B1, 2.979s, 2013 203,198 160,865 TW Telecom, Inc. bank term loan FRN Ser. B, 3.407s, 2013 231,642 207,320 West Corp. bank term loan FRN 2.89s, 2013 113,253 84,090 4,661,196 Consumer cyclicals (2.9%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.293s, 2014 434,517 286,661 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 98,203 52,048 Cenveo, Inc. bank term loan FRN Ser. C, 3.157s, 2014 231,297 156,125 Cenveo, Inc. bank term loan FRN Ser. DD, 3.157s, 2014 7,707 5,202 Cinemark USA, Inc. bank term loan FRN 2.385s, 2013 287,736 259,682 Citadel Communications bank term loan FRN Ser. B, 2.239s, 2014 425,000 150,025 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 3.157s, 2012 220,659 47,810 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 3.157s, 2012 551,244 119,436 Dana Corp. bank term loan FRN 7 1/4s, 2015 305,149 69,167 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 5.157s, 2014 250,000 112,083 43 SENIOR LOANS (9.2%)* c cont. Principal amount Value Consumer cyclicals cont. DIRECTV Holdings, LLC bank term loan FRN 2.657s, 2013 $216,762 $207,042 GateHouse Media, Inc. bank term loan FRN 2.79s, 2014 220,000 41,617 GateHouse Media, Inc. bank term loan FRN Ser. B, 3.157s, 2014 513,424 97,123 GateHouse Media, Inc. bank term loan FRN Ser. DD, 3.157s, 2014 191,576 36,240 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.52s, 2014 101,818 38,182 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.54s, 2014 U 58,182 21,818 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 898,895 760,016 Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.28s, 2010 1,268,400 880,350 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 4.16s, 2015 207,900 123,766 Isle of Capri Casinos, Inc. bank term loan FRN 3.209s, 2014 229,142 156,308 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 3.209s, 2014 70,671 48,208 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 3.209s, 2014 91,657 62,523 Lear Corp bank term loan FRN 3.754s, 2013 982,461 336,800 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.758s, 2013 123,709 68,272 National Bedding Co. bank term loan FRN 2.565s, 2011 90,081 41,617 Navistar Financial Corp. bank term loan FRN 4.363s, 2012 218,667 170,013 Navistar International Corp. bank term loan FRN 3.729s, 2012 601,333 467,537 R.H. Donnelley, Inc. bank term loan FRN 6 3/4s, 2011 516,102 226,440 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6 3/4s, 2011 288,065 123,868 Readers Digest Association, Inc. (The) bank term loan FRN Ser. B, 3.157s, 2014 416,500 103,084 Realogy Corp. bank term loan FRN 0.346s, 2013 165,646 94,087 Realogy Corp. bank term loan FRN Ser. B, 4.157s, 2013 615,256 349,465 Six Flags Theme Parks bank term loan FRN 3.022s, 2015 540,114 365,927 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  948,000 245,125 Tropicana Entertainment bank term loan FRN Ser. B, 6 1/2s, 2011 695,000 161,394 TRW Automotive, Inc. bank term loan FRN Ser. B, 2.063s, 2014 181,763 94,971 United Components, Inc. bank term loan FRN Ser. D, 3 1/4s, 2012 388,444 268,027 Universal City Development Partners bank term loan FRN Ser. B, 6s, 2011 969,872 877,734 Univision Communications, Inc. bank term loan FRN Ser. B, 2.729s, 2014 175,000 90,891 Visteon Corp. bank term loan FRN Ser. B, 4.426s, 2013 480,000 69,300 Warner Music Group bank term loan FRN Ser. B, 2.979s, 2011 149,819 131,166 Yankee Candle Co., Inc. bank term loan FRN 3.406s, 2014 124,000 81,131 8,098,281 Consumer staples (0.6%) Dole Food Co., Inc. bank term loan FRN Ser. B, 5.715s, 2013 35,908 32,516 Dole Food Co., Inc. bank term loan FRN Ser. C, 6.157s, 2013 133,781 121,146 Dole Food Co., Inc. bank term loan FRN Ser. C, 0.66s, 2013 20,311 18,393 Jarden Corp. bank term loan FRN Ser. B1, 3.209s, 2012 269,375 240,080 Jarden Corp. bank term loan FRN Ser. B2, 2.907s, 2012 122,455 109,138 44 SENIOR LOANS (9.2%)* c cont. Principal amount Value Consumer staples cont. Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.247s, 2014 $502,112 $409,064 Rite-Aid Corp. bank term loan FRN Ser. B, 2.267s, 2014 99,000 65,175 RSC Equipment Rental, Inc. bank term loan FRN 4.657s, 2013 445,000 248,273 Spectrum Brands, Inc. bank term loan FRN 0.347s, 2013 (In default) 30,543 21,711 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.053s, 2013 (In default) 528,533 375,698 1,641,194 Energy (0.4%) EPCO Holding, Inc. bank term loan FRN Ser. A, 1.52s, 2012 220,000 180,400 Hercules Offshore, Inc. bank term loan FRN Ser. B, 3.21s, 2013 243,116 169,938 MEG Energy Corp. bank term loan FRN 3.46s, 2013 (Canada) 97,000 63,293 MEG Energy Corp. bank term loan FRN Ser. DD, 3.46s, 2013 (Canada) 99,125 64,679 Petroleum Geo-Services ASA bank term loan FRN 3.21s, 2015 (Norway) 143,000 104,033 Quicksilver Resources, Inc. bank term loan FRN 5.657s, 2013 341,184 259,300 Targa Resources, Inc. bank term loan FRN 3.407s, 2012 266,222 204,104 Targa Resources, Inc. bank term loan FRN Ser. C, 1.282s, 2012 153,871 117,968 1,163,715 Financials (0.1%) General Growth Properties, Inc. bank term loan FRN Ser. A, 1.79s, 2010 R 100,000 23,250 Hub International, Ltd. bank term loan FRN Ser. B, 3.959s, 2014 140,472 99,735 Hub International, Ltd. bank term loan FRN Ser. DD, 3.959s, 2014 31,574 22,417 145,402 Government (0.3%) Affinion Group, Inc. bank term loan FRN Ser. B, 3.657s, 2013 902,719 756,027 756,027 Health care (0.9%) Community Health Systems, Inc. bank term loan FRN Ser. B, 3.438s, 2014 537,745 463,805 Community Health Systems, Inc. bank term loan FRN Ser. DD, 3.407s, 2014 27,681 23,875 Health Management Associates, Inc. bank term loan FRN 3.209s, 2014 1,309,408 1,056,038 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 3.157s, 2014 120,971 101,979 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 6.434s, 2014 382,782 160,768 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 3.157s, 2014 32,503 27,400 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.497s, 2014 349,583 294,698 LifePoint, Inc. bank term loan FRN Ser. B, 2.885s, 2012 232,437 212,970 Sun Healthcare Group, Inc. bank term loan FRN 3.157s, 2014 35,012 29,527 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 3.157s, 2014 124,155 104,704 2,475,764 45 SENIOR LOANS (9.2%)* c cont. Principal amount Value Technology (0.4%) Compucom Systems, Inc. bank term loan FRN 3.98s, 2014 $125,463 $97,861 First Data Corp. bank term loan FRN Ser. B1, 3.269s, 2014 388,606 261,192 First Data Corp. bank term loan FRN Ser. B3, 3.269s, 2014 225,022 151,077 Flextronics International, Ltd. bank term loan FRN Ser. B, 3.407s, 2014 (Singapore) 600,629 386,119 Flextronics International, Ltd. bank term loan FRN Ser. B, 3.344s, 2014 (Singapore) 172,595 110,954 Freescale Semiconductor, Inc. bank term loan FRN 1.282s, 2014 110,939 56,718 Travelport bank term loan FRN 3.959s, 2013 20,934 12,060 Travelport bank term loan FRN Ser. B, 3.085s, 2013 195,864 112,840 Travelport bank term loan FRN Ser. DD, 3.407s, 2013 49,903 28,570 1,217,391 Utilities and power (0.5%) Dynegy Holdings, Inc. bank term loan FRN 1.98s, 2013 194,000 168,053 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 4.036s, 2014 270,743 178,056 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 4.036s, 2014 196,938 129,170 NRG Energy, Inc. bank term loan FRN 2.737s, 2014 322,149 288,726 NRG Energy, Inc. bank term loan FRN 1.359s, 2014 171,715 153,899 Reliant Energy, Inc. bank term loan FRN 0.477s, 2014 450,000 370,806 1,288,710 Total senior loans (cost $38,487,118) $25,627,066 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $18,927,000 $3,786,346 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 18,927,000 3,786,346 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 18,927,000 14,006 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 18,927,000 14,006 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 32,120,000 5,341,556 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 32,120,000 95,396 Total purchased options outstanding (cost $5,722,627) $13,037,656 46 FOREIGN GOVERNMENT BONDS AND NOTES (7.7%)* Principal amount Value Argentina (Republic of) bonds zero %, 2013 $47,000 $15,463 Argentina (Republic of) bonds Ser. $V, 10 1/2s, 2012 ARS 2,039,000 183,510 Argentina (Republic of) bonds FRB zero %, 2013 $1,431,000 468,653 Argentina (Republic of) sr. unsec. unsub. bonds FRB 1.683s, 2012 10,181,000 2,419,411 Brazil (Federal Republic of) bonds 6s, 2017 790,000 787,796 Colombia (Republic of) notes 10s, 2012 557,000 637,013 Colombia (Republic of) sr. notes 7 3/8s, 2019 300,000 299,250 Ecuador (Republic of) unsec. bonds Ser. REGS, 12s, 2012 (In default)  1,237,056 328,525 Ecuador (Republic of) 144A unsec. bonds 12s, 2012 (In default)  465,120 123,522 Ecuador (Republic of) notes Ser. REGS 9 3/8s, 2015 (In default) 125,000 54,028 Export-Import Bank of Korea sr. unsub. notes 8 1/8s, 2014 140,000 144,810 Indonesia (Republic of) 144A sr. unsec. bonds 6 3/4s, 2014 1,590,000 1,474,343 Israel (State of) bonds 5 1/8s, 2019 400,000 402,240 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 249,964,000 2,148,232 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 716,696,000 6,226,387 Korea Development Bank sr. notes 8s, 2014 $222,000 228,365 Peru (Republic of) sr. unsec. notes 7 1/8s, 2019 942,000 954,482 Spain (Government of) bonds 5.4s, 2011 EUR 1,000,000 1,428,916 Turkey (Republic of) notes 7 1/2s, 2017 $900,000 895,500 Ukraine (Government of) 144A sr. unsec. notes FRN 5.151s, 2009 225,000 186,750 Venezuela (Republic of) notes 10 3/4s, 2013 1,985,000 1,414,571 Venezuela (Republic of) unsec. note FRN Ser. REGS, 2.123s, 2011 770,000 550,935 Venezuela (Republic of) unsub. bonds 5 3/8s, 2010 27,000 23,175 Total foreign government bonds and notes (cost $25,848,528) $21,395,877 CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 $525,000 $372,094 Total convertible bonds and notes (cost $425,607) $372,094 COMMON STOCKS (%)* Shares Value AboveNet, Inc.  307 $13,815 Bohai Bay Litigation, LLC (Units) F 991 46,072 Vertis Holdings, Inc. F  11,336 11 Total common stocks (cost $10,915) $59,898 PREFERRED STOCKS (%)* Shares Value Preferred Blocker, Inc. 144A 7.00% cum. pfd. 228 $45,393 Total preferred stocks (cost $76,202) $45,393 47 WARRANTS (%)*  Expiration Strike date price Warrants Value AboveNet, Inc. 9/08/10 $24.00 118 $2,950 Dayton Superior Corp. 144A F 6/15/09 0.01 1,020 527 New ASAT (Finance), Ltd. (Cayman Islands) F 2/01/11 0.01 3,380  Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR0 .001 508 4,731 Vertis Holdings, Inc. F 10/18/15 $0.01 752  Total warrants (cost $38,587) $8,208 CONVERTIBLE PREFERRED STOCKS (%)* Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. (acquired various dates from 12/02/04 to 12/22/04, cost $109,821)  2,393 $2,990 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  667 487 Total convertible preferred stocks (cost $738,521) $3,477 SHORT-TERM INVESTMENTS (28.2%)* Principal amount/shares Value Federated Prime Obligations Fund 53,604,096 $53,604,096 LMA Americas, LLC for an effective yield of 0.60%, April 15, 2009 $3,000,000 2,999,300 Victory Receivables Corp. for an effective yield of 0.55%, April 17, 2009 4,000,000 3,999,022 Working Capital Management Co. for an effective yield of 0.75%, April 2, 2009 4,000,000 3,999,917 CAFCO, LLC. for an effective yield of 0.60%, April 1, 2009 2,000,000 2,000,000 U.S.Treasury Note, 3 3/8%. September 15, 2009 i 513,000 512,128 U.S.Treasury Note, 4 1/2%. April 30, 2009 i 977,000 977,000 SSgA U.S. Government Money Market Fund i 1,290,000 1,290,000 U.S. Treasury Cash Management Bills for an effective yield of 0.88%, May 15, 2009 # 9,305,000 9,294,998 Total short-term investments (cost $78,676,461) $78,676,461 TOTAL INVESTMENTS Total investments (cost $498,093,607) $436,221,918 Key to holdings currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty RUB Russian Ruble ZAR South African Rand 48 * Percentages indicated are based on net assets of $278,803,619.  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at March 31, 2009 was $2,990 or less than 0.1% of net assets.  Income may be received in cash or additional securities at the discretion of the issuer. # A portion of these securities were pledged and segregated with the custodian or brokers to cover margin requirements for futures contracts and collateral on certain swap contracts. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at March 31, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 5). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. i Securities purchased with cash or received that were pledged to the fund for collateral on certain swap contracts (Note 1). R Real Estate Investment Trust. U This security, in part or in entirety, represents unfunded loan commitments (Note 6). At March 31, 2009, liquid assets totaling $182,983,563 have been designated as collateral for open forward commitments, swap contracts, forward contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at March 31, 2009. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at March 31, 2009. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at March 31, 2009 (as a percentage of Portfolio Value): United States 91.7% Canada 0.5% Japan 1.9 Venezuela 0.5 Russia 1.4 Other 3.3 Argentina 0.7 Total 100.0% FORWARD CURRENCY CONTRACTS TO BUY at 3/31/09 (aggregate face value $50,679,186) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $11,159,973 $10,768,620 4/15/09 $391,353 British Pound 3,253,729 3,200,975 4/15/09 52,754 Canadian Dollar 937,861 924,187 4/15/09 13,674 Danish Krone 240,028 228,339 4/15/09 11,689 Euro 5,513,296 5,344,144 4/15/09 169,152 FORWARD CURRENCY CONTRACTS TO BUY at 3/31/09 (aggregate face value $50,679,186) (Unaudited) cont. Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Hungarian Forint $941,511 $891,967 4/15/09 $49,544 Japanese Yen 10,776,512 10,875,368 4/15/09 (98,856) Malaysian Ringgit 154,696 150,351 4/15/09 4,345 Mexican Peso 9,114 8,356 4/15/09 758 New Zealand Dollar 4,842 4,187 4/15/09 655 Norwegian Krone 9,425,843 9,314,055 4/15/09 111,788 Polish Zloty 3,109,372 2,840,142 4/15/09 269,230 South African Rand 1,053,291 957,308 4/15/09 95,983 Swedish Krona 2,936,424 2,630,997 4/15/09 305,427 Swiss Franc 2,621,376 2,540,190 4/15/09 81,186 Total $1,458,682 FORWARD CURRENCY CONTRACTS TO SELL at 3/31/09 (aggregate face value $40,182,438) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $1,391,567 $1,282,722 4/15/09 $(108,845) Brazilian Real 1,070,678 1,018,648 4/15/09 (52,030) British Pound 4,691,241 4,665,409 4/15/09 (25,832) Canadian Dollar 6,509,196 6,471,898 4/15/09 (37,298) Euro 5,941,993 5,656,685 4/15/09 (285,308) Hungarian Forint 954,282 899,042 4/15/09 (55,240) Japanese Yen 660,367 665,075 4/15/09 4,708 Mexican Peso 23,239 21,244 4/15/09 (1,995) Norwegian Krone 5,237,117 4,950,223 4/15/09 (286,894) Polish Zloty 2,426,155 2,220,151 4/15/09 (206,004) South African Rand 1,022,593 928,495 4/15/09 (94,098) Swedish Krona 5,627,672 5,304,060 4/15/09 (323,612) Swiss Franc 6,202,925 6,098,786 4/15/09 (104,139) Total $(1,576,587) FUTURES CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 1 $498,530 Jun-09 $(603) Canadian Government Bond 10 yr (Long) 4 402,190 Jun-09 5,453 Euro-Bund 10 yr (Short) 20 3,305,110 Jun-09 (13,535) Euro-Dollar 90 day (Short) 125 30,906,250 Jun-09 (541,302) Euro-Dollar 90 day (Short) 227 56,128,588 Sep-09 (1,097,805) Euro-Dollar 90 day (Short) 617 152,329,588 Dec-09 (3,082,591) Euro-Dollar 90 day (Short) 21 5,181,750 Mar-10 (124,932) Euro-Euribor Interest Rate 90 day (Long) 137 44,493,525 Dec-10 182,080 Euro-Euribor Interest Rate 90 day (Long) 58 18,887,707 Sep-10 53,239 Euro-Euribor Interest Rate 90 day (Short) 49 16,035,762 Dec-09 (68,385) Euro-Euribor Interest Rate 90 day (Short) 58 19,012,880 Sep-09 (67,220) 50 FUTURES CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Schatz 2 yr (Short) 209 $30,059,757 Jun-09 $(108,231) Japanese Government Bond 10 yr (Short) 16 22,309,245 Jun-09 119,427 Japanese Government Bond 10 yr Mini (Long) 2 278,543 Jun-09 (734) Sterling 90 day (Long) 10 1,752,299 Sep-10 (2,142) Sterling Interest Rate 90 day (Long) 10 1,767,719 Sep-09 (96) U.K. Gilt 10 yr (Long) 33 5,832,170 Jun-09 (43,376) U.S. Treasury Bond 20 yr (Short) 17 2,204,953 Jun-09 (79,601) U.S. Treasury Note 2 yr (Long) 44 9,587,188 Jun-09 44,239 U.S. Treasury Note 5 yr (Short) 76 9,026,188 Jun-09 (138,874) U.S. Treasury Note 10 yr (Short) 71 8,809,547 Jun-09 (137,492) Total $(5,102,481) WRITTEN OPTIONS OUTSTANDING at 3/31/09 (premiums received $6,619,089) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. $1,469,000 Sep-13/4.82 $99,687 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 4,111,782 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 50,458,000 Nov-09/4.40 6,104,409 Option on an interest rate swap with JPMorgan Chase Bank for the obligation to receive a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 50,458,000 Nov-09/4.40 205,364 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 1,469,000 Sep-13/4.82 25,755 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 370,665 Total $10,917,662 TBA SALE COMMITMENTS OUTSTANDING at 3/31/09 (proceeds receivable $46,770,469) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5s, April 1, 2039 $1,000,000 4/13/09 $1,031,563 FNMA, 4 1/2s, April 1, 2039 45,000,000 4/13/09 45,956,250 Total $46,987,813 51 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $32,178,000 $ 5/23/10 3 month USD- LIBOR-BBA 3.155% $1,027,657 23,500,000  7/18/13 4.14688% 3 month USD- LIBOR-BBA (2,163,535) 3,000,000  7/29/18 3 month USD- LIBOR-BBA 4.75% 500,762 12,570,000  8/26/18 3 month USD- LIBOR-BBA 4.54375% 1,848,003 7,133,000  9/18/38 4.36125% 3 month USD- LIBOR-BBA (1,516,803) 2,000,000  9/19/18 3 month USD- LIBOR-BBA 4.07% 209,875 5,076,000 15,845 10/1/18 3 month USD- LIBOR-BBA 4.30% 735,024 13,613,000 (57,362) 10/8/38 3 month USD- LIBOR-BBA 4.30% 2,905,101 3,484,000 1,315 10/20/18 3 month USD- LIBOR-BBA 4.60% 585,996 28,409,000 25,825 10/20/10 3 month USD- LIBOR-BBA 3.00% 1,095,805 219,700,000 (78,193) 11/26/10 3 month USD- LIBOR-BBA 2.35% 5,209,803 550,228,000  12/22/10 3 month USD- LIBOR-BBA 1.515% 3,983,392 54,651,000  10/26/12 4.6165% 3 month USD- LIBOR-BBA (6,172,559) 18,938,000  5/19/10 3.2925% 3 month USD- LIBOR-BBA (646,048) 23,910,000  7/22/10 3 month USD- LIBOR-BBA 3.5375% 827,495 11,889,000  5/8/28 4.95% 3 month USD- LIBOR-BBA (3,194,563) Barclays Bank PLC 76,136,000  12/9/10 3 month USD- LIBOR-BBA 2.005% 1,299,232 28,963,000  12/9/20 3 month USD- LIBOR-BBA 2.91875% (25,766) Citibank, N.A. JPY 1,134,000,000  9/11/16 1.8675% 6 month JPY- LIBOR-BBA (615,416) $28,000,000  7/21/18 4.80625% 3 month USD- LIBOR-BBA (4,825,615) MXN 33,510,000 F  7/18/13 1 month MXN- TIIE-BANXICO 9.175% 187,105 MXN 10,055,000  7/22/13 1 month MXN- TIIE-BANXICO 9.21% 53,689 AUD 3,800,000 E  9/11/18 6.1% 6 month AUD- BBR-BBSW (32,630) 52 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $95,602,000 $ 9/17/13 3 month USD- LIBOR-BBA 3.4975% $5,759,252 6,895,000  9/18/38 4.45155% 3 month USD- LIBOR-BBA (1,585,564) 302,431,000  9/18/10 3 month USD- LIBOR-BBA 2.92486% 7,417,798 8,078,000  2/24/16 2.77% 3 month USD- LIBOR-BBA (123,336) 24,636,000  3/25/19 2.95% 3 month USD- LIBOR-BBA (168,609) 30,650,000  3/27/14 3 month USD- LIBOR-BBA 2.335% 175,593 102,606,000  3/30/11 3 month USD- LIBOR-BBA 1.535% 300,041 Citibank, N.A., London JPY 1,300,000,000  2/10/16 6 month JPY- LIBOR-BBA 1.755% 597,736 Credit Suisse International $11,827,400  9/16/10 3.143% 3 month USD- LIBOR-BBA (327,417) 4,042,000  9/18/38 4.41338% 3 month USD- LIBOR-BBA (899,971) 124,287,000  9/18/10 3 month USD- LIBOR-BBA 2.91916% 3,038,218 13,961,000  9/23/10 3 month USD- LIBOR-BBA 3.32% 425,267 18,000,000  12/5/20 3 month USD- LIBOR-BBA 3.01% 158,498 8,000,000  12/11/18 2.9275% 3 month USD- LIBOR-BBA (115,996) 23,950,000  6/30/38 2.71% 3 month USD- LIBOR-BBA 2,315,442 14,517,000  1/16/19 3 month USD- LIBOR-BBA 2.32% (641,243) 14,255,000  2/5/14 2.475% 3 month USD- LIBOR-BBA (215,608) 6,455,000  2/5/29 3 month USD- LIBOR-BBA 3.35% 143,341 3,000,000  3/23/19 2.79% 3 month USD- LIBOR-BBA 21,590 7,000,000  3/23/19 2.81% 3 month USD- LIBOR-BBA 38,026 Deutsche Bank AG 9,268,000  9/23/38 4.75% 3 month USD- LIBOR-BBA (2,659,627) 9,715,000  10/17/18 4.585% 3 month USD- LIBOR-BBA (1,620,209) 53 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $125,936,000 $ 10/24/10 3 month USD- LIBOR-BBA 2.604% $3,755,790 4,000,000  11/18/18 3 month USD- LIBOR-BBA 4.04% 461,609 97,260,000  11/25/13 3 month USD- LIBOR-BBA 2.95409% 4,378,183 ZAR 12,120,000  7/6/11 3 month ZAR- JIBAR-SAFEX 9.16% 32,180 $70,018,000  11/28/13 3 month USD- LIBOR-BBA 2.8725% 2,867,434 79,355,000  12/5/13 2.590625% 3 month USD- LIBOR-BBA (2,136,564) 28,551,000  12/9/13 3 month USD- LIBOR-BBA 2.5225% 668,311 54,334,000  12/11/18 2.94% 3 month USD- LIBOR-BBA (848,029) 85,491,000  12/15/18 3 month USD- LIBOR-BBA 2.80776% 304,402 20,515,000  12/16/28 3 month USD- LIBOR-BBA 2.845% (992,695) 332,987,000  12/19/10 3 month USD- LIBOR-BBA 1.53429% 2,480,065 4,000,000  12/22/13 2.008% 3 month USD- LIBOR-BBA 7,099 23,757,000  12/24/13 2.165% 3 month USD- LIBOR-BBA (134,031) 49,838,000  12/30/13 2.15633% 3 month USD- LIBOR-BBA (248,806) 34,300,000  1/8/29 3 month USD- LIBOR-BBA 3.19625% 6,360 21,843,000  1/8/19 3 month USD- LIBOR-BBA 2.735% (167,493) 109,800,000  1/8/14 2.375% 3 month USD- LIBOR-BBA (1,254,133) 2,241,000  1/13/19 3 month USD- LIBOR-BBA 2.52438% (58,984) 8,094,000  1/20/19 3 month USD- LIBOR-BBA 2.347% (341,846) 12,754,000  1/28/29 3 month USD- LIBOR-BBA 3.1785% (38,634) 208,867,000  2/3/14 2.44% 3 month USD- LIBOR-BBA (2,858,521) 89,668,000  2/3/24 3 month USD- LIBOR-BBA 3.27% 1,471,727 27,518,000  2/3/19 3.01% 3 month USD- LIBOR-BBA (428,570) 20,377,000  2/5/29 3 month USD- LIBOR-BBA 3.324% 372,813 54 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $41,011,000 $ 2/5/14 2.44661% 3 month USD- LIBOR-BBA $(564,760) 285,446,000  2/6/14 2.5529% 3 month USD- LIBOR-BBA (5,362,622) 48,326,000  2/6/29 3 month USD- LIBOR-BBA 3.42575% 1,620,387 9,000,000  2/6/14 2.5675% 3 month USD- LIBOR-BBA (175,312) 5,000,000  2/9/14 2.525% 3 month USD- LIBOR-BBA (86,294) 4,000,000  2/10/14 2.55% 3 month USD- LIBOR-BBA (73,674) 65,000,000  2/17/14 2.55% 3 month USD- LIBOR-BBA (1,171,205) 77,000,000  2/17/19 3 month USD- LIBOR-BBA 3.095% 1,695,898 25,000,000  2/17/39 3.31% 3 month USD- LIBOR-BBA (321,936) 21,612,000  2/25/14 2.4675% 3 month USD- LIBOR-BBA (294,862) 106,000,000  3/4/14 2.54% 3 month USD- LIBOR-BBA (1,765,975) 128,000,000  3/4/19 3 month USD- LIBOR-BBA 3.20087% 3,877,861 41,000,000  3/4/39 3.37174% 3 month USD- LIBOR-BBA (975,552) 2,000,000  3/10/16 3 month USD- LIBOR-BBA 2.845% 38,079 1,000,000  3/11/16 3 month USD- LIBOR-BBA 2.892% 21,971 1,100,000  3/11/16 3 month USD- LIBOR-BBA 2.938% 27,452 202,712,000  3/20/11 3 month USD- LIBOR-BBA 1.43% 173,882 3,000,000  3/23/19 2.8225% 3 month USD- LIBOR-BBA 12,988 3,000,000  3/24/14 2.297% 3 month USD- LIBOR-BBA (12,285) 84,000,000  3/30/14 2.36% 3 month USD- LIBOR-BBA (565,078) 38,000,000  3/30/21 3 month USD- LIBOR-BBA 3.125% 379,558 Goldman Sachs International 30,676,000  4/3/18 3 month USD- LIBOR-BBA 4.19% 3,997,483 120,229,000  4/8/10 3 month USD- LIBOR-BBA 2.64% 2,895,469 55 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $13,189,000 $ 4/23/18 4.43% 3 month USD- LIBOR-BBA $(1,981,209) 17,383,000  5/19/18 4.525% 3 month USD- LIBOR-BBA (2,711,279) JPY 743,800,000  6/10/16 1.953% 6 month JPY- LIBOR-BBA (460,299) $11,539,000 5,438 10/24/10 3 month USD- LIBOR-BBA 2.60% 348,672 28,568,000 176,833 11/18/18 4.10% 3 month USD- LIBOR-BBA (3,272,867) 73,190,000 (20,131) 11/18/10 3 month USD- LIBOR-BBA 2.35% 1,749,509 113,015,000 411,793 11/18/13 3.45% 3 month USD- LIBOR-BBA (7,408,008) 8,770,000  1/23/19 2.61125% 3 month USD- LIBOR-BBA 165,601 EUR 18,200,000  2/3/11 6 month EUR- EURIBOR- REUTERS 2.23% 172,353 AUD 15,162,500 E  2/14/12 3 month AUD- BBR-BBSW 4.39% (25,235) JPMorgan Chase Bank, N.A. $4,665,000  3/7/18 4.45% 3 month USD- LIBOR-BBA (631,638) 17,121,000  3/12/18 3 month USD- LIBOR-BBA 4.4525% 2,319,680 15,289,000  3/11/38 5.0025% 3 month USD- LIBOR-BBA (5,095,419) 35,403,000  3/20/13 3 month USD- LIBOR-BBA 3.145% 1,597,801 69,999,000  3/26/10 3 month USD- LIBOR-BBA 2.33375% 793,772 26,533,000  4/8/13 3 month USD- LIBOR-BBA 3.58406% 2,009,522 53,631,000  5/23/10 3 month USD- LIBOR-BBA 3.16% 1,717,206 18,000,000  6/13/13 4.47% 3 month USD- LIBOR-BBA (1,988,494) 2,000,000  6/27/18 3 month USD- LIBOR-BBA 4.8305% 357,348 6,423,000  7/16/10 3 month USD- LIBOR-BBA 3.384% 208,586 3,400,000  7/17/18 4.52% 3 month USD- LIBOR-BBA (503,136) 19,148,000  7/22/10 3 month USD- LIBOR-BBA 3.565% 669,899 49,717,000  7/28/10 3 month USD- LIBOR-BBA 3.5141% 1,691,642 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. AUD 19,160,000 E $ 8/6/18 6 month AUD- BBR-BBSW 6.865% $558,818 JPY 8,737,320,000  9/18/15 6 month JPY- LIBOR-BBA 1.19% 691,336 JPY 32,620,000  9/18/38 2.17% 6 month JPY- LIBOR-BBA (22,757) $17,560,000  9/23/38 4.70763% 3 month USD- LIBOR-BBA (4,896,420) 3,445,000  10/22/10 3 month USD- LIBOR-BBA 2.78% 114,846 2,297,000  10/22/18 3 month USD- LIBOR-BBA 4.2825% 320,048 17,025,000  10/23/13 3 month USD- LIBOR-BBA 3.535% 1,277,551 7,879,000 23,761 11/4/18 4.45% 3 month USD- LIBOR-BBA (1,182,241) 7,053,000 33,492 11/4/13 3.85% 3 month USD- LIBOR-BBA (595,884) 34,218,000  11/10/18 3 month USD- LIBOR-BBA 4.83% 6,382,120 2,000,000  11/18/18 3 month USD- LIBOR-BBA 4.04% 230,805 71,000,000  11/24/10 3 month USD- LIBOR-BBA 2.0075% 1,229,061 EUR 22,020,000  12/11/13 6 month EUR- EURIBOR- REUTERS 3.536% 1,114,166 $1,060,000  12/19/18 5% 3 month USD- LIBOR-BBA (210,164) PLN 9,400,000  1/26/11 6 month PLN- WIBOR-WIBO 4.177% (32,413) JPY 7,460,000,000  6/6/13 1.83% 6 month JPY- LIBOR-BBA (3,010,222) $6,970,000  1/27/24 3.1% 3 month USD- LIBOR-BBA 27,307 AUD 12,130,000 E  1/27/12 3 month AUD- BBR-BBSW 4.21% (32,403) $3,485,000  2/3/24 3 month USD- LIBOR-BBA 3.2825% 62,532 80,000,000  2/5/11 1.625% 3 month USD- LIBOR-BBA (448,231) 195,522,000  2/6/11 1.6966% 3 month USD- LIBOR-BBA (1,368,377) 20,767,000  2/6/29 3 month USD- LIBOR-BBA 3.4546% 786,538 AUD 7,720,000  2/24/19 4.825% 6 month AUD- BBR-BBSW 50,216 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $22,859,000 $ 3/3/11 3 month USD- LIBOR-BBA 1.68283% $142,419 EUR 17,990,000  3/4/14 1 month EUR- EURIBOR- REUTERS 2.74% 96,381 GBP 12,320,000  3/4/12 6 month GBP- LIBOR-BBA 2.535% 26,811 $4,658,000  3/6/39 3.48% 3 month USD- LIBOR-BBA (207,908) AUD 5,790,000  3/6/19 4.93% 6 month AUD- BBR-BBSW 9,187 CAD 7,690,000  3/16/11 0.98% 3 month CAD- BA-CDOR (15,868) CAD 1,690,000  3/16/19 3 month CAD- BA-CDOR 2.7% 25,836 CAD 7,940,000  3/17/13 1.56% 3 month CAD- BA-CDOR (38,727) $8,060,000  3/19/13 3 month USD- LIBOR-BBA 2.28% 95,034 2,590,000  3/19/24 3.37% 3 month USD- LIBOR-BBA (65,771) CAD 2,520,000  3/17/24 3 month CAD- BA-CDOR 3.46% 44,412 $41,000,000  3/20/19 3.20875% 3 month USD- LIBOR-BBA (1,223,903) 120,000,000  3/24/11 3 month USD- LIBOR-BBA 1.4625% 192,317 EUR 33,850,000  3/30/11 6 month EUR- EURIBOR- REUTERS 1.972% 143,895 $12,700,000  3/30/19 3 month USD- LIBOR-BBA 2.945% 78,021 Merrill Lynch Capital Services, Inc. JPY 743,800,000  6/10/16 1.99625% 6 month JPY- LIBOR-BBA (483,959) Merrill Lynch Derivative Products AG JPY 371,900,000  6/11/17 2.05625% 6 month JPY- LIBOR-BBA (269,354) UBS AG $367,450,000  10/29/10 2.75% 3 month USD- LIBOR-BBA (11,953,665) 61,548,000  10/29/20 3 month USD- LIBOR-BBA 4.18142% 8,206,510 76,877,000 2,640,051 11/10/38 4.45% 3 month USD- LIBOR-BBA (16,192,908) 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) UBS AG cont. $97,757,000 $(3,249,608) 11/10/28 3 month USD- LIBOR-BBA 4.45% $16,016,851 185,016,000 4,700,082 11/10/18 4.45% 3 month USD- LIBOR-BBA (23,532,473) 102,199,000  11/24/10 3 month USD- LIBOR-BBA 2.05% 1,859,908 Total $(12,298,349) E See Note 1 to the financial statements regarding extended effective dates. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Deutsche Bank AG EUR 5,760,000 F 3/27/14 1.785% Eurostat Eurozone $4,796 HICP excluding tobacco Goldman Sachs International EUR 9,600,000 4/30/13 2.375% French Consumer 421,125 Price Index excluding tobacco EUR 9,600,000 4/30/13 (2.41%) Eurostat Eurozone (500,938) HICP excluding tobacco EUR 9,600,000 5/6/13 2.34% French Consumer 402,892 Price Index excluding tobacco EUR 9,600,000 5/6/13 (2.385%) Eurostat Eurozone (489,463) HICP excluding tobacco JPMorgan Chase Bank, N.A. $201,000,000 4/13/09 (0.84%)4.50% FNMA 4.50% 30 YR 2,687,997 TBA Total $2,526,409 F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. 59 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Clear Channel Communications, 5 3/4%, 1/15/13 Ca $ $345,000 9/20/09 635 bp $(77,015) Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 B2  555,000 12/20/12 95 bp (272,748) Nalco Co., 7.75%, 11/15/11 B1  80,000 9/20/12 350 bp (6,193) Visteon Corp., 7%, 3/10/14  (127,500) 480,000 9/20/13 (500 bp) 299,255 Barclays Bank PLC DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 278,302 2,027,356 7/25/45 18 bp (56,141) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 220,207 1,520,517 7/25/45 18 bp (30,625) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 208,985 1,311,260 7/25/45 18 bp (7,327) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 210,906 1,317,908 7/25/45 18 bp (6,503) DJ ABX HE PEN AAA Series 7 Version 1 Index A+ 898,208 1,524,000 8/25/37 9 bp (172,376) DJ CDX NA IG Series 12 Version 1 Index  (1,130,107) 29,966,000 6/20/14 (100 bp) 157,632 Citibank, N.A. DJ ABX HE AAA Index AA 717,663 3,729,793 5/25/46 11 bp (979,313) DJ ABX HE AAA Index BB+ 600,474 2,070,600 1/25/38 76 bp (962,523) DJ ABX HE PEN AAA Index AA 611,503 4,251,532 5/25/46 11 bp (1,322,853) DJ ABX HE PEN AAA Series 6 Version 1 Index AA 171,737 868,416 5/25/46 11 bp (223,374) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 163,880 1,065,913 7/25/45 18 bp (11,958) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 686,668 4,021,277 5/25/46 11 bp (1,142,927) Lear Corp., T/L Bank Loan   265,000 6/20/13 (225 bp) 160,913 Lear Corp., T/L Bank Loan Caa1  265,000 6/20/13 700 bp (144,604) 60 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC cont. Lighthouse International Co., SA, 8%, 4/30/14 B3 $ EUR 495,000 3/20/13 815 bp $(220,361) Republic of Argentina, 8.28%, 12/31/33   $330,000 9/20/13 (1,170 bp) 161,627 Republic of Argentina, 8.28%, 12/31/33   330,000 9/20/13 (945 bp) 173,587 Republic of Venezuela, 9 1/4%, 9/15/27 B2  300,000 9/20/13 940 bp (84,002) Sara Lee Corp., 6 1/8%, 11/1/32   300,000 9/20/11 (43 bp) 1,163 Credit Suisse First Boston International Ukraine (Government of), 7.65%, 6/11/13 B1  1,105,000 10/20/11 194 bp (648,808) Credit Suisse International Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1  210,000 6/20/09 165 bp (12,586) DJ ABX HE AAA Series 7 Version 2 Index BB+ 31,635 57,000 1/25/38 76 bp (11,392) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 189,651 1,222,618 7/25/45 18 bp (12,038) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 103,332 672,092 7/25/45 18 bp (7,540) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 109,805 714,197 7/25/45 18 bp (8,012) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 52,858 343,802 7/25/45 18 bp (3,857) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 131,555 748,703 7/25/45 18 bp 8,045 DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 311,108 1,860,520 7/25/45 18 bp 4,188 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 292,504 1,440,174 5/25/46 11 bp (362,744) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 555,462 1,723,035 5/25/46 11 bp (228,482) 61 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. DJ ABX HE PEN AAA Series 7 Version 1 Index A+ $1,146,531 $1,931,000 8/25/37 9 bp $(209,962) DJ CDX NA HY Series 10 B+ 197,589 1,881,800 6/20/13 500 bp (314,549) DJ CDX NA HY Series 10 B+ 1,360,425 12,804,000 6/20/13 500 bp (2,124,226) DJ CMB NA CMBX AAA Index AAA 8,988 54,000 12/13/49 8 bp (9,045) DJ CMBX NA AAA Series 4 Version 1 Index AAA 1,523,481 3,688,000 2/17/51 35 bp 272,673 Deutsche Bank AG DJ ABX HE A Series 7 Version 2 Index CCC 1,361,360 1,483,492 1/25/38 369 bp (80,271) DJ ABX HE AAA Index AAA 126,909 1,606,627 7/25/45 18 bp (451,476) DJ ABX HE PEN AAA Index AA 608,711 4,251,532 5/25/46 11 bp (1,325,645) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 113,424 688,554 7/25/45 18 bp (163) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 655,834 1,872,226 5/25/46 11 bp (195,989) DJ CDX NA HY Series 11 Version 1 Index B+ 4,955,633 21,087,800 12/20/13 500 bp (1,573,853) DJ iTraxx Europe Series 8 Version 1  (57,074) EUR 595,000 12/20/12 (375 bp) 141,400 DJ iTraxx Europe Series 9 Version 1  164,972 EUR 2,415,000 6/20/13 (650 bp) 712,866 Federal Republic of Brazil, 12 1/4%, 3/6/30 Ba1  $775,000 10/20/17 105 bp (119,122) General Electric Capital Corp., 6%, 6/15/12 C  300,000 9/20/13 109 bp (62,558) Grohe Holding GmBh, 8 5/8%, 10/1/14 B3  EUR 140,000 6/20/09 400 bp (9,973) Grohe Holding GmBh, 8 5/8%, 10/1/14 B3  EUR 505,000 6/20/09 400 bp (35,975) India Government Bond, 5 7/8%, 1/2/10 Ba2  $5,800,000 1/11/10 170 bp 99,878 Korea Monetary STAB Bond, 5.15%, 2/12/10 A2  1,365,000 F 2/19/10 115 bp 10,635 Korea Monetary STAB Bond, 5.45%, 1/23/10 A  870,000 F 2/1/10 101 bp 5,776 Nalco Co., 7.75%, 11/15/11 B1  70,000 12/20/12 363 bp (5,545) 62 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG cont. Republic of Argentina, 8.28%, 12/31/33  $ $660,000 8/20/12 (380 bp) $389,055 Republic of Indonesia, 6.75%, 2014 BB  575,000 9/20/16 292 bp (87,559) Republic of Venezuela, 9 1/4%, 9/15/27 B2  595,000 6/20/14 220 bp (283,213) Republic of Venezuela, 9 1/4%, 9/15/27 B2  300,000 9/20/13 940 bp (84,002) Smurfit Kappa Funding, 10 1/8%, 10/1/12 BB/P  EUR 415,000 6/20/09 135 bp (7,673) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 425,000 9/20/13 715 bp (54,234) United Mexican States, 7.5%, 4/8/33 Baa1  $1,495,000 3/20/14 56 bp (209,559) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2  EUR 400,000 9/20/13 477 bp (28,043) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2  EUR 400,000 9/20/13 535 bp (17,336) Goldman Sachs International DJ ABX HE A Index CCC 501,237 $741,746 1/25/38 369 bp (219,579) DJ ABX HE AAA Index AAA 111,232 1,408,161 7/25/45 18 bp (395,656) DJ ABX HE AAA Index BB+ 175,796 748,000 1/25/38 76 bp (388,834) DJ CDX NA CMBX AAA Index AAA 56,692 1,550,000 F 3/15/49 7 bp (381,123) DJ CDX NA HY Series 11 Version 1 Index  (924,653) 4,772,400 12/20/13 (500 bp) 553,042 DJ CDX NA IG Series 12 Version 1 Index  (1,177,535) 27,089,000 6/20/14 (100 bp) (9,668) DJ CDX NA IG Series 12 Version 1 Index  (127,138) 2,893,000 6/20/14 (100 bp)  Lighthouse International Co, SA, 8%, 4/30/14 B3  EUR 420,000 3/20/13 680 bp (204,034) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 390,000 9/20/13 720 bp (74,507) 63 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, N.A. Claires Stores, 9 5/8%, 6/1/15 Caa2 $ $70,000 6/20/12 230 bp $(33,191) Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15 B+  EUR 420,000 3/20/13 795 bp (178,253) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 77,693 $479,613 7/25/45 18 bp (1,427) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 189,164 931,370 5/25/46 11 bp (234,589) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 659,822 1,856,704 5/25/46 11 bp (184,938) DJ CDX NA EM Series 10 Index BB 28,017 485,000 12/20/13 335 bp (33,270) DJ iTraxx Europe Crossover Series 8 Version 1  (160,342) EUR 1,200,000 12/20/12 (375 bp) 239,894 Freeport-McMoRan Copper & Gold, Inc., bank term loan   $1,194,100 3/20/12 (85 bp) 81,434 General Growth Properties, conv. bond 3.98%, 4/15/27 Baa3  1,375,000 9/20/13 775 bp (927,502) Republic of Argentina, 8.28%, 12/31/33 B  705,000 6/20/14 235 bp (460,888) Republic of Hungary, 4 3/4%, 2/3/15   600,000 4/20/13 (171.5 bp) 69,741 Republic of Turkey, 11 7/8%, 1/15/30 Ba3  185,000 10/20/12 154 bp (12,787) Russian Federation, 7 1/2%, 3/31/30 Baa1  1,605,000 5/20/17 60 bp (366,630) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3  215,000 6/20/13 595 bp (113,964) Merrill Lynch Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12   1,080,000 6/20/12 (150 bp) 202,651 D.R. Horton Inc., 7 7/8%, 8/15/11   735,000 9/20/11 (426 bp) 368 Pulte Homes Inc., 5.25%, 1/15/14   690,000 9/20/11 (482 bp) (33,138) 64 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/09 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Merrill Lynch International Kinder Morgan, Inc., 6 1/2%, 9/1/12  $ $1,589,000 9/20/12 (128 bp) $19,280 Morgan Stanley Capital Services, Inc. Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1  500,000 6/20/09 190 bp (23,233) Bombardier, Inc, 6 3/4%, 5/1/12   545,000 6/20/12 (114 bp) 107,305 DJ ABX CMBX BBB Index  50 68,790 10/12/52 (134 bp) 59,866 DJ CDX NA IG Series 12 Version 1 Index  (256,363) 6,310,000 6/20/14 (100 bp) 14,799 DJ CMB NA CMBX AAA Index AAA 273,852 2,523,500 2/17/51 35 bp (592,519) Dominican Republic, 8 5/8%, 4/20/27   1,190,000 11/20/11 (170 bp) 287,203 Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa3  1,191,200 3/20/12 44 bp (94,085) Nalco Co., 7.75%, 11/15/11 B1  80,000 9/20/12 330 bp (6,669) Nalco Co., 7.75%, 11/15/11 B1  115,000 3/20/13 460 bp (6,052) Republic of Venezuela, 9 1/4%, 9/15/27 B2  510,000 10/12/12 339 bp (186,569) UBS, AG Meritage Homes Corp., 7%, 5/1/14   135,000 9/20/13 (760 bp) 24,927 Total $(15,210,175) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at March 31, 2009. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. 65 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of March 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $54,910,861 $(5,102,481) Level 2 377,505,710 (29,615,937) Level 3 3,805,347  Total $436,221,918 $(34,718,418) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of March 31, 2009: Investment in securities Other financial instruments Balance as of September 30, 2008 $5,231,184 $ Accrued discounts/premiums   Realized gain/(loss) (576,907)  Change in net unrealized appreciation/(depreciation) 9,932  Net purchases/sales 1,458,541  Net transfers in and/or out of Level 3 (2,317,403)  Balance as of March 31, 2009 $3,805,347 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The accompanying notes are an integral part of these financial statements. 66 Statement of assets and liabilities 3/31/09 (Unaudited) ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $498,093,607) $436,221,918 Cash 1,195,382 Dividends, interest and other receivables 4,317,720 Receivable for investments sold 47,764,043 Receivable for sales of delayed delivery securities (Note 1) 46,839,636 Unrealized appreciation on swap contracts (Note 1) 133,767,272 Unrealized appreciation on forward currency contracts (Note 1) 1,926,672 Premium paid on swap contracts (Note 1) 7,366,006 Total assets 679,398,649 LIABILITIES Payable to custodian (Note 2) 1,714,708 Payable for variation margin (Note 1) 72,700 Distributions payable to shareholders 2,894,836 Payable for investments purchased 47,499,722 Payable for purchases of delayed delivery securities (Notes 1, 5 and 6) 97,147,133 Payable for compensation of Manager (Note 2) 503,686 Payable for investor servicing fees (Note 2) 11,610 Payable for custodian fees (Note 2) 42,370 Payable for Trustee compensation and expenses (Note 2) 109,606 Payable for administrative services (Note 2) 3,600 Unrealized depreciation on forward currency contracts (Note 1) 2,044,577 Written options outstanding, at value (premiums received $6,619,089) (Notes 1 and 3) 10,917,662 Premium received on swap contracts (Note 1) 28,878,290 Unrealized depreciation on swap contracts (Note 1) 158,749,387 TBA sales commitments, at value (proceeds receivable $46,770,469) (Note 1) 46,987,813 Payable for receivable purchase agreement (Note 2) 169,014 Collateral on swap contracts, at value (Note 1) 2,779,128 Other accrued expenses 69,188 Total liabilities 400,595,030 Net assets $278,803,619 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 1) $575,352,260 Undistributed net investment income (Note 1) 22,245,117 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (222,709,418) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (96,084,340) Total  Representing net assets applicable to capital shares outstanding $278,803,619 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value per share ($278,803,619 divided by 64,477,210 shares) $4.32 The accompanying notes are an integral part of these financial statements. 67 Statement of operations Six months ended 3/31/09 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $10,770) $8,956,866 Dividends 2,317 Securities lending 2,656 Total investment income 8,961,839 EXPENSES Compensation of Manager (Note 2) 1,077,846 Investor servicing fees (Note 2) 72,120 Custodian fees (Note 2) 59,528 Trustee compensation and expenses (Note 2) 18,074 Administrative services (Note 2) 14,933 Other 236,626 Total expenses 1,479,127 Expense reduction (Note 2) (2,666) Net expenses 1,476,461 Net investment income 7,485,378 Net realized loss on investments (Notes 1 and 3) (27,142,522) Net realized loss on swap contracts (Note 1) (38,569,156) Net realized loss on futures contracts (Note 1) (20,351,505) Net realized loss on foreign currency transactions (Note 1) (1,926,336) Net realized gain on written options (Notes 1 and 3) 193,295 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,985,252 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (6,910,747) Net loss on investments (92,721,719) Net decrease in net assets resulting from operations $(85,236,341) The accompanying notes are an integral part of these financial statements. 68 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/09* Year ended 9/30/08 Operations: Net investment income $7,485,378 $37,047,440 Net realized loss on investments and foreign currency transactions (87,796,224) (357,169) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (4,925,495) (94,081,603) Net decrease in net assets resulting from operations (85,236,341) (57,391,332) Distributions to shareholders (Note 1): From ordinary income Net investment income (17,433,230) (36,112,991) Increase in capital share transactions from reinvestment of distributions 211,433  Decrease from capital share transactions (Note 4) (10,711,596) (93,333,036) Total decrease in net assets (113,169,734) (186,837,359) NET ASSETS Beginning of period 391,973,353 578,810,712 End of period (including undistributed net investment income of $22,245,117 and $32,192,969, respectively) $278,803,619 $391,973,353 NUMBER OF FUND SHARES Shares outstanding at beginning of period 66,640,509 81,137,030 Shares issued in connection with reinvestment of distributions 49,056  Shares repurchased (Note 4) (2,212,355) (14,496,521) Shares outstanding at end of period 64,477,210 66,640,509 * Unaudited The accompanying notes are an integral part of these financial statements. 69 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 3/31/09 9/30/08 9/30/07 9/30/06 9/30/05 9/30/04 Net asset value, beginning of period $5.88 $7.13 $7.08 $7.07 $7.13 $6.99 Investment operations: Net investment income a .12 .49 d .36 d .34 d .32 d .40 d Net realized and unrealized gain (loss) on investments (1.43) (1.28) .01 (.04 ) .04 .23 Total from investment operations (1.31) (.79) .37 .30 .36 .63 Less distributions: From net investment income (.27) (.49) (.36) (.35) (.42) (.49) Total distributions (.27) (.49) (.36) (.35) (.42) (.49) Increase from shares repurchased .02 .03 .04 .06   Net asset value, end of period $4.32 $5.88 $7.13 $7.08 $7.07 $7.13 Market value, end of period $4.28 $5.39 $6.41 $6.15 $6.25 $6.73 Total return at market value (%) b (15.36) * (8.92) 10.15 4.17 (0.98) 12.95 RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) $278,804 $391,973 $578,811 $664,410 $709,266 $715,596 Ratio of expenses to average net assets (%) c .51 * .96 d .90 d .89 d .87 d .86 d Ratio of net investment income to average net assets (%) 2.62 * 7.29 d 5.01 d 4.84 d 4.43 d 5.61 d Portfolio turnover (%) 112.11 e 158.75 e 77.78 e 113.12 e 165.33 e 113.46 * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund during the period. As a result of such waivers, the expenses of the fund reflect a reduction of the following amounts: Percentage of average net assets September 30, 2008 <0.01% September 30, 2007 0.02 September 30, 2006 0.02 September 30, 2005 0.02 September 30, 2004 <0.01 e Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 70 Notes to financial statements 3/31/09 (Unaudited) Note 1: Significant accounting policies Putnam Master Intermediate Income Trust (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, closed-end management investment company and is authorized to issue an unlimited number of shares. The funds investment objective is to seek, with equal emphasis, high current income and relative stability of net asset value, by allocating its investments among the U.S. investment grade sector, high-yield sector and international sector. The fund invests in higher yielding, lower rated bonds that have a higher rate of default. The fund may invest a signifi-cant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. 71 C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. D) Stripped securities The fund may invest in stripped securities, which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. E) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. 72 G) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. H) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the 73 same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the coun-terparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a speci-fied threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal 74 payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At March 31, 2009, the fund had no securities out on loan. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At September 30, 2008 the fund had a capital loss carryover of $118,517,373 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $24,593,458 September 30, 2009 27,431,170 September 30, 2010 47,564,236 September 30, 2011 7,342,291 September 30, 2015 11,586,218 September 30, 2016 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2009 $20,254,805 of losses recognized during the period November 1, 2007 to September 30, 2008. The aggregate identified cost on a tax basis is $500,570,627, resulting in gross unrealized appreciation and depreciation of $27,430,514 and $91,779,223, respectively, or net unrealized depreciation of $64,348,709. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.75% of the first $500 million of average weekly assets, 0.65% of the next $500 million, 0.60% of the next $500 million and 0.55% of the next $5 billion, with additional breakpoints at higher asset levels. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. On September 26, 2008, the fund entered into an Agreement with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $655,823 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain 75 terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to Lehman Brothers Special Financing, Inc. and is included in the Statement of assets and liabilities within payable for investments purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.05% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by PFTC during the six months ended March 31, 2009 are included in Investor servicing fees in the Statement of operations. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At March 31, 2009, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended March 31, 2009, the funds expenses were reduced by $2,666 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $377, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the six months ended March 31, 2009, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $326,080,525 and $430,448,893, respectively. Purchases and sales of U.S. government securities aggregated $18,696,644 and $16,735,000, respectively. 76 Written option transactions during the six months ended March 31, 2009 are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning EUR   of period USD 55,081,000 $2,141,204 Options EUR 8,102,500 382,438 opened USD 100,916,000 4,541,221 Options EUR   exercised USD   Options EUR   expired USD (2,120,000) (63,336) Options EUR (8,102,500) (382,438) closed USD   Written options outstanding EUR   at end of period USD 153,877,000 $6,619,089 Note 4: Share repurchase program In September 2008, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 7, 2009 (based on shares outstanding as of October 7, 2008). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 7, 2008 (based on shares outstanding as of October 5, 2007). Repurchases are made when the funds shares are trading at less than net asset value and in accordance with procedures approved by the funds Trustees. For the six-months ended March 31, 2009, the fund repurchased 2,212,355 common shares for an aggregate purchase price of $10,711,596, which reflects a weighted-average discount from net asset value per share of 8.41%. Note 5: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 6: Unfunded loan commitments As of March 31, 2009, the fund had unfunded loan commitments of $9,697, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrower: Borrower Unfunded Commitments Golden Nugget, Inc. $9,697 Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: New accounting pronouncement In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. In April 2009, FASB issued a new FASB Staff Position FSP FAS 157-4 which amends FASB Statement No. 157, Fair Value Measurements , and is effective for interim and annual periods ending after June 15, 2009. FSP FAS 157-4 provides additional guidance when the volume and level of activity for the asset or liability measured at fair value has significantly decreased. Additionally, FSP FAS 157-4 expands disclosure by reporting entities with 77 respect to categories of assets and liabilities carried at fair value. Putnam Management believes applying the provisions of FSP FAS 157-4 will not have a material impact on its financial statements. Note 9: Market and credit risk In the normal course of business, the fund trades finan-cial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 78 Shareholder meeting results (unaudited) January 29, 2009 annual meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Jameson A. Baxter 52,770,644 5,428,717 Charles B. Curtis 52,783,549 5,415,812 Robert J. Darretta 52,751,878 5,447,483 Myra R. Drucker 52,772,846 5,426,515 Charles E. Haldeman, Jr. 52,730,313 5,469,048 John A. Hill 52,770,297 5,429,064 Paul L. Joskow 52,751,987 5,447,374 Elizabeth T. Kennan 52,747,239 5,452,122 Kenneth R. Leibler 52,735,929 5,463,432 Robert E. Patterson 52,753,000 5,446,361 George Putnam, III 52,666,563 5,532,798 Robert L. Reynolds 52,643,403 5,555,958 Richard B. Worley 52,779,617 5,419,744 All tabulations are rounded to the nearest whole number. 79 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Put-nam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 80 Fund information About Putnam Investments Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage 100 mutual funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Elizabeth T. Kennan Beth S. Mazor Putnam Investment Kenneth R. Leibler Vice President Management, LLC Robert E. Patterson One Post Office Square George Putnam, III James P. Pappas Boston, MA 02109 Robert L. Reynolds Vice President Richard B. Worley Investment Sub-Manager Francis J. McNamara, III Putnam Investments Limited Officers Vice President and 5759 St Jamess Street Charles E. Haldeman, Jr. Chief Legal Officer London, England SW1A 1LD President Robert R. Leveille Marketing Services Charles E. Porter Vice President and Putnam Retail Management Executive Vice President, Chief Compliance Officer One Post Office Square Principal Executive Officer, Boston, MA 02109 Associate Treasurer and Mark C. Trenchard Compliance Liaison Vice President and Custodian BSA Compliance Officer State Street Bank Jonathan S. Horwitz and Trust Company Senior Vice President Judith Cohen and Treasurer Vice President, Clerk and Legal Counsel Assistant Treasurer Ropes & Gray LLP Steven D. Krichmar Vice President and Wanda M. McManus Trustees Principal Financial Officer Vice President, Senior Associate John A. Hill, Chairman Treasurer and Assistant Clerk Jameson A. Baxter, Janet C. Smith Vic e Chairman Vice President, Principal Nancy E. Florek Ravi Akhoury Accounting Officer and Vice President, Assistant Clerk, Charles B. Curtis Assistant Treasurer Assistant Treasurer and Robert J. Darretta Proxy Manager Myra R. Drucker Susan G. Malloy Charles E. Haldeman, Jr. Vice President and Paul L. Joskow Assistant Treasurer Call 1-800-225-1581 weekdays between 8:30 a.m. and 8:00 p.m. or on Saturday between 9:00 a.m. and 5:00 p.m. Eastern Time, or visit our Web site (putnam.com) anytime for up-to-date information about the funds NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrants identified portfolio managers included in the registrants report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number Number (or of Shares Approximate Purchased Dollar Value) as Part of Shares of Publicly that May Yet Be Total Number Average Announced Purchased of Shares Price Paid Plans or under the Plans Period Purchased per Share Programs* or Programs** October 1 - October 7, 2008 - - - 5,747,748 October 8 - October 31, 2008 1,990,091 $4.95 1,990,091 4,673,960 November 1 - November 30, 2008 165,037 $3.86 165,037 4,508,923 December 1 - December 31, 2008 57,228 $4.04 57,228 4,451,695 January 1 - January 31, 2009 - - - 4,451,695 February 1 - February 28, 2009 - - - 4,451,695 March 1 - March 31, 2009 - - - 4,451,695 *The Board of Trustees announced a repurchase plan on October 7, 2005 for which 5,015,654 shares were approved for repurchase by the fund. The repurchase plan was approved through October 6, 2006. On March 10, 2006, the Trustees announced that the repurchase program was increased to allow repurchases of up to a total of 10,031,308 shares over the original term of the program. On September 15, 2006, the Trustees voted to extend the term of the repurchase program through October 6, 2007. In September 2007, the Trustees announced that the repurchase program was increased to allow repurchases up to a total 8,113,703 shares through October 7, 2008. In September 2008, the Trustees announced that the repurchase program was increased to allow repurchases up to a total 6,664,051 shares through October 7, 2009. **Information prior to October 7, 2008 is based on the total number of shares eligible for repurchase under the program, as amended through September 2007. Information from October 8, 2008 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2008. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: May 29, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 29, 2009
